

EXECUTION VERSION


LOAN AGREEMENT
 


 
Dated as of May 9, 2013
 
among
 
NATIONAL INSTRUMENTS CORPORATION,
 
a Delaware corporation
 
 (the “Borrower”)
 
THE GUARANTORS FROM TIME TO TIME PARTY HERETO
 
(the “Guarantors”)
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”)


 
 
 
 
 

TABLE OF CONTENTS

     
SECTION 1 DEFINITIONS
1
1.1
Definitions.
1
1.2
Computation of Time Periods.
20
1.3
Accounting Terms.
20
SECTION 2 LOAN FACILITIES
21
2.1
Loans.
21
2.2
Letters of Credit.
23
SECTION 3 OTHER PROVISIONS RELATING TO LOAN FACILITIES
24
3.1
Default Rate.
24
3.2
Continuation of Outstanding Advances.
24
3.3
Prepayments.
25
3.4
Termination and Reduction of Revolving Committed Amount.
25
3.5
Fees.
26
3.6
Special Provisions Regarding LIBOR-Based Rate.
26
3.7
Payments, Computations, Etc.
28
3.8
Evidence of Debt.
29
3.9
Withholding Tax Matters.
30
SECTION 4 GUARANTY
32
4.1
The Guaranty.
32
4.2
Obligations Unconditional; Subordination.
33
4.3
Reinstatement.
34
4.4
Remedies.
34
4.5
Guarantee of Payment; Continuing Guarantee.
35
4.6
Indemnity and Subrogation.
35
4.7
Contribution and Subrogation.
35
4.8
Subordination.
35
4.9
Termination.
35
4.10
Savings Clause.
36
SECTION 5 CONDITIONS
37
5.1
Closing Conditions.
37
5.2
Conditions to all Extensions of Credit.
39
SECTION 6 REPRESENTATIONS AND WARRANTIES
40
6.1
Financial Condition.
40
6.2
No Material Change.
40
6.3
Organization and Good Standing.
40
6.4
Power; Authorization; Enforceable Obligations.
41
6.5
No Conflicts.
41
6.6
No Default.
42
6.7
Ownership.
42
6.8
Litigation.
42
6.9
Taxes.
42
6.10
Compliance with Law.
42
6.11
ERISA.
42
6.12
Corporate Structure; Capital Stock, Etc.
43
           
6.13
Governmental Regulations, Etc.
44
6.14
Purpose of Loans.
44


 
 

--------------------------------------------------------------------------------

 



6.15
Environmental Matters.
44
6.16
Solvency.
45
6.17
Disclosure.
45
6.18
Brokers’ Fees.
45
6.19
Labor Matters.
46
6.20
Nature of Business.
46
6.21
Certificates.
46
6.22
Names.
46
6.23
Compliance with OFAC Rules and Regulations.
46
6.24
Anti-Terrorism Laws.
47
6.25
Investment Company Act; etc.
47
6.26
Insurance.
47
6.27
No Burdensome Restrictions.
47
SECTION 7 AFFIRMATIVE COVENANTS
47
7.1
Financial Statements.
47
7.2
Certificates; Other Information.
49
7.3
Payment of Taxes and Other Obligations.
49
7.4
Conduct of Business and Maintenance of Existence.
50
7.5
Maintenance of Property; Insurance.
50
7.6
Maintenance of Books and Records.
50
7.7
Notices.
50
7.8
Environmental Laws.
51
7.9
Financial Covenants.
52
7.10
Additional Guarantors.
52
7.11
Compliance with Law.
52
7.12
Further Assurances and Post-Closing Covenants.
52
SECTION 8 NEGATIVE COVENANTS
53
8.1
Indebtedness.
53
8.2
Liens.
55
8.3
Nature of Business.
58
8.4
Consolidation, Merger, Sale or Purchase of Assets, etc.
58
8.5
Advances, Investments and Loans.
61
8.6
Transactions with Affiliates.
62
8.7
Ownership of Subsidiaries; Restrictions.
62
8.8
Corporate Changes; Material Contracts.
63
8.9
Limitation on Restricted Actions.
63
8.10
Restricted Payments.
64
8.11
Sale Leasebacks.
64
8.12
No Further Negative Pledges.
65
SECTION 9 EVENTS OF DEFAULT
65
9.1
Events of Default.
65
9.2
Acceleration; Remedies.
68
SECTION 10 MISCELLANEOUS
68
10.1
Notices.
68
10.2
Right of Set-Off; Adjustments.
70


 
 

--------------------------------------------------------------------------------

 



10.3
Successors and Assigns.
70
10.4
No Waiver; Remedies Cumulative.
71
10.5
Expenses; Indemnification.
71
10.6
Amendments, Waivers and Consents.
72
10.7
Counterparts.
72
10.8
Headings.
73
10.9
Survival.
73
10.10
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
73
10.11
Severability.
74
10.12
Entirety.
74
10.13
Binding Effect; Termination.
74
10.14
Confidentiality.
74
10.15
Conflict.
75
10.16
No Advisory or Fiduciary Responsibility.
75
10.17
Continuing Agreement.
76





 
 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT
 
THIS LOAN AGREEMENT, effective as of May 9, 2013 (as amended, modified, restated
or supplemented from time to time, the “Loan Agreement”), is by and among
NATIONAL INSTRUMENTS CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors (as hereinafter defined) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lender make loans and other financial accommodations to the Credit Parties in an
aggregate amount of up to $50,000,000.00 (the “Loan Facilities”), as more
particularly described herein; and
 
WHEREAS, the Lender has agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
SECTION 1
 
DEFINITIONS
 
 
1.1
Definitions.

As used in this Loan Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:


 “Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all of the Capital Stock
or all or substantially all of the Property of another Person, whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.


“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.
 
“Adjusted LIBOR-Based Rate” means the LIBOR-Based Rate plus the Applicable
Percentage.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.


“Agreement” or “Loan Agreement” means this Agreement, as amended, modified,
extended, restated, replaced, or supplemented from time to time in accordance
with its terms.


“Application and Agreement for Standby Irrevocable Letter of Credit” means an
application and agreement for the issuance by the Lender of a Letter of Credit
in form and substance acceptable to the Lender in its sole discretion.


“Applicable Period” has the meaning set forth in the definition of “Applicable
Percentage.”


“Applicable Percentage” means for (a) Loans that are Base Rate Loans, the
percentage set forth under the column “Base Rate Margin”, (b)  Loans that are
LIBOR Loans, the percentage set forth under the column “LIBOR-Based Rate Margin
& Letter of Credit Fee”, (c) the Letter of Credit Fee, the percentage set forth
under the column “LIBOR Margin & Letter of Credit Fee”, and (d) the Commitment
Fee, the percentage set forth under the column “Commitment Fee”:


Level
Total Leverage Ratio
LIBOR-Based Rate Margin & Letter of Credit Fee
Base Rate Margin
Commitment
Fee
I
Less than 1.00 to 1.00
1.125%
0.000%
0.175%
 
II
Greater than or equal to 1.00 to 1.00 but less than 1.75  to 1.00
1.250%
0.000%
0.200%
III
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
1.375%
0.000%
0.225%
IV
Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00
1.625%
0.125%
0.250%
V
Greater than or equal to 2.75 to 1.00
2.000%
0.500%
0.300%



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the Lender
has received from the Borrower the quarterly financial information (in the case
of the first three fiscal quarters of the Borrower’s fiscal year), the annual
financial information (in the case of the fourth fiscal quarter of the
Borrower’s fiscal year) and the certifications required to be delivered to the
Lender in accordance with the provisions of Sections 7.1(a), 7.1(b) and 7.2(a),
as applicable (each an “Interest Determination Date”).  Such Applicable
Percentage shall be effective from such Interest Determination Date until the
next such Interest Determination Date.  After the Closing Date, if the Credit
Parties shall fail to provide the financial information or certifications in
accordance with the provisions of Sections 7.1(a), 7.1(b) and 7.2(a), the
Applicable Percentage shall, on the date five (5) Business Days after the date
by which the Credit Parties were so required to provide such financial
information or certifications to the Lender, be based on Level V until such time
as such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Total Leverage Ratio.  Notwithstanding the foregoing, the initial
Applicable Percentages shall be set with pricing at Level I until the financial
information and certificates required to be delivered pursuant to Section 7.1
and 7.2 for the first full fiscal quarter to occur following the Closing Date
(i.e. the fiscal quarter ending June 30, 2013) have been delivered to the
Lender.  In the event that any financial statement or certification delivered
pursuant to Sections 7.1 or 7.2 is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher Applicable
Percentage for any period (an “Applicable Period”) than the Applicable
Percentage applied for such Applicable Period, the Borrower shall immediately
(a) deliver to the Lender a corrected compliance certificate for such Applicable
Period, (b) determine the Applicable Percentage for such Applicable Period based
upon the corrected compliance certificate, and (c) immediately pay to the Lender
the accrued additional interest and other fees owing as a result of such
increased Applicable Percentage for such Applicable Period.  It is acknowledged
and agreed that nothing contained herein shall limit the rights of the Lender
under the Loan Documents, including their rights under Sections 3.1 and 9.1.
 
 
“Approved Bank” shall have the meaning assigned to such term in the definition
of Cash Equivalents.


“Avoidance Provisions” has the meaning set forth in Section 4.10(b).


“Authorized Officer” of any Person means any of the chief executive officer,
chief operating officer, president, vice-president or chief financial officer of
such Person.
 
“Bank Product” means any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by the Lender: (a) Cash
Management Services; (b) products under any Hedging Agreement; and (c)
commercial credit card, purchase card and merchant card services.
 
 “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointment
by a court or governmental agency of a receiver, liquidator, assignee.
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency; or (b) the
commencement against such Person of an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or of
any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed for a period of sixty (60) consecutive
days, or the repossession or seizure by a creditor of such Person of a
substantial part of such Person’s Property; or (c) such Person shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment of or the
taking possession by a receiver, liquidator, assignee, secured creditor,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or make any general assignment for the benefit
of creditors; or (d) such Person shall be unable to, or shall admit in writing
its inability to, pay its debts generally as they become due.
 
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1% and (c) the sum of (i) the LIBOR Based Rate
(as determined pursuant to the definition of LIBOR-Based Rate), for a LIBOR
Interest Period of one (1) month commencing on such day plus (ii) the difference
on such date between the Applicable Percentage for LIBOR Loans minus Applicable
Percentage for Base Rate Loans, in each instance as of such date of
determination.  For purposes hereof: “Prime Rate” means, at any time, the rate
of interest per annum publicly announced or otherwise identified from time to
time by Wells Fargo at its principal office in Austin, Texas as its prime
rate.  Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in the Prime Rate occurs.  The parties hereto
acknowledge that the rate announced publicly by Wells Fargo as its Prime Rate is
an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks; and “Federal Funds Effective Rate”
means, for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Lender from three federal funds brokers of
recognized standing selected by it.  If for any reason the Lender shall have
determined (which determination shall be conclusive in the absence of manifest
error) (A) that it is unable to ascertain the Federal Funds Effective Rate, for
any reason, including the inability or failure of the Lender to obtain
sufficient quotations in accordance with the terms above or (B) that the Prime
Rate or LIBOR-Based Rate no longer accurately reflects an accurate determination
of the prevailing Prime Rate or LIBOR-Based Rate, the Lender may select a
reasonably comparable index or source to use as the basis for the Base Rate,
until the circumstances giving rise to such inability no longer exist.  Any
change in the Base Rate due to a change in any of the foregoing will become
effective on the effective date of such change in the Federal Funds Rate, the
Prime Rate or LIBOR-Based Rate for a LIBOR Interest Period of one (1)
month.  Notwithstanding anything contained herein to the contrary, to the extent
that the provisions of Section 3.6(e) or (f) shall be in effect in determining
the LIBOR-Based Rate pursuant to clause (c) hereof, the Base Rate shall be the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.
 
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted Base Rate.
 
“Business” means, in the aggregate, all operations and businesses conducted by
the Credit Parties.
 
 “Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Austin, Texas are authorized or required by law to close,
except that, when used in connection with a LIBOR Loan, such day shall also be a
day on which dealings between banks are carried on in Dollar deposits in London,
England.
 
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.
 
“Capital Stock” means (A) in the case of a corporation, capital stock, (B) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (C) in the case of a partnership, partnership interests (whether general
or limited), (D) in the case of a limited liability company, membership
interests (regardless of class), and (E) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person.
 
“Cash Equivalents” means, as of any date of determination, any cash, cash
equivalents or short term investments to the extent made in accordance with the
investment policy of the Borrower as in effect on the Closing Date, in each case
determined in accordance with GAAP.
 
“Cash Management Services” means any services provided from time to time by the
Lender to any Credit Party or Subsidiary in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts of
such Person, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services and all other treasury and cash
management services.
 
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means at any time the occurrence of any of the following
events:  (a) any “person” or “group” (as such terms are used in Section 13(d)
and 14(d) of the Exchange Act as in effect on the date hereof), is or becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act as in effect on the date hereof), directly or indirectly, of thirty-five
percent (35%) or more of the then outstanding Voting Stock of the Borrower; or
(b) the replacement of a majority of the board of directors of the Borrower over
a two-year period from the directors who constituted the board of directors at
the beginning of such period, and such replacement shall not have been approved
by a vote of at least a majority of the board of directors of the Borrower then
still in office who either were members of such board of directors at the
beginning of such period or whose election as a member of such board of
directors was previously so approved (either by a specific vote or approval of a
proxy statement issued by the Borrower on behalf of its entire board of
directors in which such individual is named as a nominee for director).


“Claiming Guarantor” has the meaning set forth in Section 4.7.
 
“Closing Date” means the date hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.


“Commitment Fee” has the meaning given such term in Section 3.5(a) hereof.
 
“Commitment Fee Calculation Period” has the meaning given such term in Section
3.5(a) hereof.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et. Seq),
as amended from time to time, and any successor statute.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.


“Consolidated Assets” means, as of any date of determination, the Consolidated
assets of the Credit Parties and their Subsidiaries at such date, as determined
in accordance with GAAP.


“Consolidated Operating EBITDA” means, as of any date of determination for the
Four-Quarter Period ending on such date, without duplication, (a) Consolidated
Net Income for such period plus (b) the sum of the following to the extent
deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) expense for taxes
(including, without limitation, any federal, state, local and foreign income and
similar taxes) of the Credit Parties and their Subsidiaries paid or accrued for
such period, (iii) depreciation and amortization expense of the Credit Parties
and their Subsidiaries for such period, (iv) other non-cash losses, charges or
expenses (excluding reserves for future cash charges but including non-cash
impairment of goodwill and intangible assets) of the Credit Parties and their
Subsidiaries for such period, (v) the non-cash portion of stock compensation to
the extent actually paid during such period, (vi) extraordinary expenses or
losses incurred other than in the ordinary course of business and
(vii) non-recurring expenses or losses incurred in connection with Permitted
Acquisitions minus (c) non-cash charges previously added back to Consolidated
Net Income in determining Consolidated Operating EBITDA to the extent such
non-cash charges have become cash charges during such period minus (d) any other
non-recurring cash or non-cash gains (or losses) included in Consolidated Net
Income during such period (including, without limitation, (i) gains from the
sale or exchange of assets and (ii) gains from early extinguishment of
Indebtedness or Hedging Agreements of the Credit Parties and their
Subsidiaries).


“Consolidated Interest Expense” means, as of any date of determination for the
Four-Quarter Period ending on such date, all interest expense (excluding
amortization of debt discount and premium, but including the interest component
under Capital Leases and synthetic leases, tax retention operating leases,
off-balance sheet loans and similar off-balance sheet financing products) for
such period of the Credit Parties and their Subsidiaries on a Consolidated basis
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under Hedging Agreements to the extent such net costs are
allocable to such period in accordance with GAAP).
 
“Consolidated Net Income” means for any period, on a Consolidated basis in
accordance with GAAP with respect to the Credit Parties and their Subsidiaries,
the net income (or loss) of such Person for such period determined in accordance
with GAAP.
 
 “Continue, Continuation and Continued” means the continuation pursuant to
Section 3.2 hereof of a LIBOR Loan, only with respect to such Loan, from one
LIBOR Interest Period to the next LIBOR Interest Period.
 
“Contributing Guarantor” has the meaning set forth in Section 4.7.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.  A
Person shall not be deemed to Control another Person through the ability to
exercise voting power unless such Person possesses, directly or indirectly, the
power to vote 10% or more of the securities having ordinary voting power for the
election of directors (or equivalent governing body) of such Person.


“Credit Parties” means, collectively, the Borrower and the Guarantors, and
“Credit Party” means any one of them.


“Credit Party Obligations” means, without duplication, (i) all of the
Obligations and (ii) all liabilities and obligations, whenever arising, owing
from any Credit Party to the Lender, or any Affiliate of the Lender, arising
under any Bank Product, but in all cases excluding Excluded Swap Obligations.


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Default Rate” means when used with respect to the Obligations or any other fee
or amount due hereunder, a rate equal to the then-applicable interest rate
(including the Applicable Percentage) plus 2.00% per annum.
 
“Defined Category” has the meaning set forth in Section 3.6(a).
 
“Disclosure Letter” means the disclosure letter, dated the Closing Date,
delivered by the Borrower to the Lender with respect to this Agreement.
 
“Disposition” has the meaning set forth in Section 8.4(a).
 
“Dollars” and “$” means dollars in lawful currency of the United States.
 
“Domestic Subsidiary” means any direct or indirect Subsidiary of any Credit
Party which is incorporated or organized under the laws of any State of the
United States or the District of Columbia, other than (i) any such Subsidiary
substantially all the assets of which consist of Capital Stock in Foreign
Subsidiaries and (ii) any such Subsidiary owned by a Foreign Subsidiary.
 
 “Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws (including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Toxic Substances Control
Act, the Water Pollution Control Act, the Clean Air Act and the Hazardous
Materials Transportation Act), regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
 
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general,
preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and rights to acquire any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
 
“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under Sections 414(b) or (c) of the Code.
 
“ERISA Event” means (a) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (b) the withdrawal by any Credit Party or any ERISA Affiliate
from a Multiemployer Plan during a plan year in which it was a substantial
employer (as such term is defined in Section 4001(a)(2) of ERISA), or the
termination of a Multiemployer Plan; (c) the distribution of a notice of intent
to terminate or the actual termination of a Plan pursuant to Section 4041 (a)(2)
or 4041A of ERISA; (d) the institution of proceedings to terminate or the actual
termination of a Plan by the PBGC under Section 4042 of ERISA; (e) any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (f) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan; (g) the failure to make a required contribution to any
Single Employer Plan or Multiemployer Plan that would result in the imposition
of a lien or other encumbrance or the provision of security under Section 430 of
the Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance; (h) there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived; (i) the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Single Employer
Plan or Multiemployer Plan, or that such filing may be made; or (j) a
determination that any Single Employer Plan or Multiemployer Plan is, or is
expected to be, in at-risk status under Title IV of ERISA.


“Event of Default” has the meaning assigned to such term in Section 9.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of any security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If such Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor provision that is substantively
comparable and not materially more burdensome to comply with), and any current
or future regulations issued thereunder or official interpretations thereof.
 
“Fees” means all fees payable pursuant to Section 3.5.
 
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.


“Foreign Subsidiary” means any direct or indirect Subsidiary of any Credit Party
which is not a Domestic Subsidiary.


“Four-Quarter Period” means the rolling, prior four consecutive fiscal quarters
ending on the date of any computation of any ratio or other provision contained
herein (including the quarter ending on the date as of which such computation is
made).
 
“Fully Satisfied” means, with respect to the Credit Party Obligations as of any
date, that as of such date: (a) all principal of and interest accrued to such
date which constitute Obligations shall have been irrevocably paid in full in
cash, (b) all fees, expenses and other amounts then due and payable which
constitute Credit Party Obligations shall have been irrevocably paid in cash,
and (c) the Revolving Commitment shall have been expired or terminated in full.


“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses (e)
and (i) of such definition and any Guarantees of such Indebtedness).


“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.


“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.


“Guaranteed Obligations” shall have the meaning set forth in Section 4.1.
 
“Guarantors” means the Material Domestic Subsidiaries of the Borrower as are, or
may from time to time become, parties to this Agreement as Guarantors.
 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than (a) endorsements in the ordinary
course of business of negotiable instruments for deposit or collection and (b)
inchoate indemnification obligations entered into in the ordinary course of
business) guaranteeing or intended to guarantee any Indebtedness of any other
Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (a) to purchase any such
Indebtedness or any Property constituting security therefor, (b) to advance or
provide funds or other support for the payment or purchase of any such
Indebtedness or to maintain working capital, solvency or other balance sheet
condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase Property, securities or services primarily for
the purpose of assuring the holder of such Indebtedness, or (d) to otherwise
assure or hold harmless the holder of such Indebtedness against loss in respect
thereof. The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount available to be
advanced, if larger) of the Indebtedness in respect of which such Guaranty
Obligation is made.
 
“Hedging Agreement” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate hedging agreements.


“Increased Costs” has the meaning set forth in Section 3.6(a).


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person
(excluding trade accounts payable, intercompany charges of expenses,
intercompany payables and other accrued obligations, in each case incurred in
the ordinary course of business) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements, (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person,
(h) the principal portion of all Capital Lease Obligations plus any accrued
interest thereon, (i) all net obligations of such Person under Hedging
Agreements, (j) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (k) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
plus any accrued interest thereon and (l) all Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer (to the extent such Person is liable therefor as a result of its
ownership interest in such joint venture), except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor.


Notwithstanding anything to the contrary in the foregoing, in connection with
any Permitted Acquisition or any other acquisition by the Borrower or any
Subsidiary permitted hereunder (or any sale, transfer or other disposition by
the Borrower or any Subsidiary permitted hereunder), the term “Indebtedness”
shall not include contingent post-closing purchase price adjustments or earn-out
payments to which the seller in such Permitted Acquisition or such other
acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or contingent indemnity obligations that may be
owed to such seller (or buyer, if applicable) in respect thereof; provided,
however, that to the extent that any such post-closing purchase price adjustment
or earn-out payment becomes fixed and is, or would be, required to be classified
as indebtedness on the Borrower’s consolidated balance sheet prepared in
accordance with GAAP, such purchase price adjustment or earn-out payment shall
be included as “Indebtedness.”


The amount of Indebtedness of any Person for purposes of clause (f) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii)
the fair market value of the property encumbered thereby as determined by such
Person in good faith.


“Indemnified Party” has the meaning assigned to such term in Section 10.5(b).


“Indemnified Taxes” has the meaning assigned to such term in Section 3.9(a).


“Information” has the meaning assigned to such term in Section 10.14.


“Interest Coverage Ratio” means, as of any date of determination, for the Credit
Parties and their Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated Operating EBITDA for the Four-Quarter Period ending on such
date, to (b) Consolidated Interest Expense for the Four-Quarter Period ending on
such date.


“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and on the Maturity Date, (b) as
to any LIBOR Loan having a LIBOR Interest Period of three months or less, the
last day of such LIBOR Interest Period (and, if any such LIBOR Interest Period
is longer than three (3) months, every three (3) months after the first day of
such LIBOR Interest Period) and (c) as to any Loan which is the subject of a
mandatory prepayment required pursuant to Section 3.3(b), the date on which such
mandatory prepayment is due.


“Investment” by any Person in any other Person means (a) any Acquisition of such
other Person, (b) any other acquisition of Capital Stock, bonds, notes,
debentures, partnership, joint venture or other ownership interests or other
securities of such other Person, (c) any deposit with, or advance, loan or other
extension of credit to, such other Person, or (d) any other capital contribution
to or investment in such other Person, including, without limitation, any
Guaranty Obligations (including any support for a letter of credit issued on
behalf of such Person) incurred for the benefit of such other Person and any
asset disposition (other than worn-out or obsolete assets or scrap inventory) to
such other Person for consideration less than the fair market value of the
Property disposed in such transaction, but excluding any Restricted Payment to
such other Person. Investments which are capital contributions or purchases of
Capital Stock which have a right to participate in the profits of the issuer
thereof shall be valued at the amount (or, in the case of any Investment made
with Property other than cash, the book value of such Property) actually
contributed or paid (including cash and non-cash consideration and any
assumption of Indebtedness) to purchase such Capital Stock as of the date of
such contribution or payment. Investments which are loans, advances, extensions
of credit or Guaranty Obligations shall be valued at the principal amount of
such loan, advance or extension of credit outstanding as of the date of
determination or, as applicable, the principal amount of the loan or advance
outstanding as of the date of determination actually guaranteed by such Guaranty
Obligation.
 
 “Issuing Lender Fees” has the meaning set forth in Section 3.5(c).
 
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 7.10 hereto, executed and delivered by a new Guarantor in accordance
with the provisions of Section 7.10 hereof.
 
“LC Disbursement” means a payment made by the Lender pursuant to a Letter of
Credit.
 
“LC Documents” means the Letters of Credit, any Application and Agreement for
Standby Irrevocable Letter of Credit and all applications, agreements and
instruments relating to the Letters of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit plus (b) the aggregate amount of all LC
Disbursements that have not been reimbursed by or on behalf of the Credit
Parties at such time.
 
“Lender” means Wells Fargo Bank, National Association and its successors and
assigns.
 
“Letter of Credit” means any standby letter of credit issued pursuant to Section
2.2 by the Lender for the account of any Credit Party.
 
“Letter of Credit Fee” has the meaning set forth in Section 3.5(b).
 
“LIBOR Loan” means any advance or portion of any Loan that bears interest at a
rate based upon the Adjusted LIBOR-Based Rate.
 
“LIBOR-Based Rate” means, for any LIBOR Loan and with respect to each applicable
LIBOR Interest Period, on any date of determination, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of such LIBOR Interest Period for a term comparable
to such LIBOR Interest Period.  If for any reason such rate is not available,
then “LIBOR-Based Rate” means the rate per annum at which, as determined by the
Lender in accordance with its customary practices consistently applied, Dollars
in an amount comparable to the Loans then requested are being offered to leading
banks in the London interbank market at approximately 11:00 A.M. London time,
two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected
 
“LIBOR Interest Period” means the applicable period during which the amounts
outstanding on the Loans shall accrue interest at a specified LIBOR-Based Rate,
which applicable period shall be a period of one (1), two (2), three (3), six
(6), nine (9) or twelve (12) months, as the Borrower may elect. The specified
LIBOR-Based Rate shall apply daily or until the next Business Day when a new
LIBOR-Based Rate is established.
 
“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, security interest, encumbrance, lien (statutory or
otherwise), preference, priority or charge of any kind (including any agreement
to give any of the foregoing, any conditional sale or other title retention
agreement and any lease in the nature thereof).
 
“Liquidity” means, as of any date of determination, (a) the amount that the
Borrower is able to borrow on such date under the Revolver Committed Amount plus
(b) the aggregate amount of Cash Equivalents not subject to a Lien in favor of
any Person other than the Lender (other than a Lien permitted by Section 8.2(a),
(k), (u) or (x)) of the Credit Parties and their Domestic Subsidiaries plus (c)
65% of the aggregate amount of cash and Cash Equivalents of the Foreign
Subsidiaries of the Credit Parties.


“Loan” or “Loans” shall have the meaning assigned to such term in Section 2.1(a)
and shall include all Loans made pursuant to this Agreement (or a portion of any
Loan bearing interest at the Adjusted Base Rate or the Adjusted LIBOR-Based Rate
and referred to as a Base Rate Loan or a LIBOR Loan), individually or
collectively, as appropriate.
 
“Loan Documents” means a collective reference to this Loan Agreement, the
Revolving Note, the LC Documents, any Joinder Agreement and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto (but specifically excluding any Bank Products and all
subordination agreements) (in each case as the same may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time), and
“Loan Document” means any one of them.
 
“Loan Facilities” shall have the meaning assigned to such term in the “Recitals”
of this Loan Agreement.
 
“Material Adverse Effect” means a (A) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (B)  a material impairment of
the rights and remedies of the Lender under any Loan Document, or of the ability
of any Credit Party to perform its obligations under any Loan Document to which
it is a party or (C) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Credit Party of any Loan Document
to which it is a party.


“Material Domestic Subsidiary” means, with respect to the Closing Date or any
date of determination under Section 7.10,  any Domestic Subsidiary of the
Borrower that, together with its Subsidiaries, (a) generates more than 5% of
Consolidated Operating EBITDA on a Pro Forma Basis for the four (4) fiscal
quarter period most recently ended or (b) owns more than 10% of the Consolidated
Assets as of the last day of the most recently ended fiscal quarter of the
Borrower; provided, however, that if at any time there are Domestic Subsidiaries
which are not classified as “Material Domestic Subsidiaries” but which
collectively (i) generate more than 10% of Consolidated Operating EBITDA on a
Pro Forma Basis for the most recently ended fiscal year of the Borrower or
(ii) own more than 10% of the Consolidated Assets as of the last day of the most
recently ended fiscal year of the Borrower, then the Borrower shall promptly
designate one or more of such Domestic Subsidiaries as Material Domestic
Subsidiaries and cause any such Domestic Subsidiaries to comply with the
provisions of Section 7.10 such that, after such Domestic Subsidiaries become
Guarantors hereunder, the Domestic Subsidiaries that are not Guarantors shall
(iii) generate less than 10% of Consolidated Operating EBITDA and (iv) own less
than 10% of the Consolidated Assets.  For purposes of determining whether or not
any newly formed or acquired Subsidiary is a “Material Domestic Subsidiary”, the
foregoing calculations shall be performed at the time of such acquisition or
formation (including any asset contributions made to such Subsidiary
concurrently with such acquisition or formation) giving effect to such
acquisition or formation (including any asset contributions made to such
Subsidiary concurrently with such acquisition or formation) on a Pro Forma Basis
as of the last day of the most recently ended fiscal quarter of the Borrower.


“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that,
together with its Subsidiaries, (a) generates more than 5% of Consolidated
Operating EBITDA on a Pro Forma Basis for the most recently ended fiscal year of
the Borrower or (b) owns more than 10% of the Consolidated Assets as of the last
day of the most recently ended fiscal quarter of the Borrower.


“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.


“Maturity Date” means May 9, 2018.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor or assignee of
the business of such company in the business of rating securities.
 
“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Sections 3(37) or 4001(a)(3) of ERISA.
 
“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit 2.1(b)(i), as required by Section 2.1(b)(i).
 
“Notice of Continuation” means the written notice of extension as referenced and
defined in Section 3.2.
 
“Obligations” means, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lender, whenever arising, under this
Agreement, the Revolving Note or any of the other Loan Documents, including
principal, interest, fees, costs, charges, expenses, professional fees,
reimbursements, all sums chargeable to the Credit Parties or for which any
Credit Party is liable as an indemnitor and whether or not evidenced by a note
or other instrument and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Credit Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).  In no event shall the Obligations include any Excluded Swap
Obligations.


“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control or any successor thereto.
 
“operating lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease by that
Person as lessee.


“Other Taxes” has the meaning assigned to such term in Section 3.9(b).


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.


“Payment Event of Default” means an Event of Default specified in Section
9.1(a).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.
 
“Permitted Acquisition” means an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person,
(b) a Person that is incorporated, formed or resulting from a merger,
amalgamation or consolidation or any other combination with such Person or
(c) any division, line of business or other business unit of a Person (such
Person or such division, line of business or other business unit of such Person
shall be referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 7.4, in each case
so long as:


(i)           no Default or Event of Default shall then exist or would exist
after giving effect thereto;


(ii)           the Credit Parties shall demonstrate to the reasonable
satisfaction of the Lender that, after giving effect to the acquisition on a Pro
Forma Basis, (A) the Credit Parties are in compliance with each of the financial
covenants set forth in Section 7.9 and (B) the Total Leverage Ratio shall be
0.25 to 1.0 less than the then applicable level set forth in Section 7.9;


(iii)           the Lender shall have received (A) a description of the material
terms of such acquisition and  (B) for any such acquisition with total
consideration in excess of $75,000,000, (1) audited financial statements (or, if
unavailable, management-prepared financial or pro forma financial statements) of
the Target for its two most recent fiscal years and for any fiscal quarters
ended within the fiscal year to date and (2) a certificate substantially in the
form of Exhibit 1.1, executed by an Authorized Officer of the Borrower
certifying that such Permitted Acquisition complies with the requirements of
this Agreement at least five (5) Business Days prior to the consummation of such
acquisition;


(iv)           such acquisition shall not be a “hostile” acquisition and shall
have been approved by the Board of Directors (or equivalent) and/or shareholders
(or equivalent) of the Target and, to the extent required by applicable law, the
applicable Credit Party; and


(v)           after giving effect to such acquisition, there shall be at least
$50,000,000 of Liquidity.


“Permitted Investments” means, at any time, Investments by the Credit Parties
and the Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.5.
 
“Permitted Liens” means, at any time, Liens in respect of Property of the Credit
Parties and the Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.2.
 
 “Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.
 
“Plan” means each of the “employee benefit plans” (as such term is defined in
Section 3(3) of ERISA), of which any Credit Party or any ERISA Affiliate is or
ever was a sponsor or participating employer or as to which any Credit Party or
any of its ERISA Affiliates makes contributions or is required to make
contributions.
 
 
“Pro Forma Basis” means, with respect to any transaction, that such transaction
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) shall be deemed to have occurred as of the first day
of the Four-Quarter Period ending as of the most recent quarter end preceding
the date of such transaction for which financial statement information is
available.


 “Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned, leased or operated by any Credit Party or
any of its Subsidiaries at such time.


“Recovery Event” means the receipt by any Credit Party or its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.


“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.


 “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
 
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its Property is subject.
 
“Restricted Payment” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Credit Party now or hereafter outstanding (including without limitation any
payment in connection with any dissolution, merger, consolidation or disposition
involving any Credit Party), or to the holders, in their capacity as such, of
any shares of any class of Capital Stock of any Credit Party, now or hereafter
outstanding (other than dividends or distributions payable in Capital Stock of
the applicable Person to any Credit Party), (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of any Credit Party,
now or hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of any Credit Party, now or hereafter
outstanding and (iv) any prepayment of principal, premium (if any) on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Indebtedness.
 
“Revolving Commitment” means the commitment of the Lender to make Loans in an
aggregate principal amount not to exceed the Revolving Committed Amount.
 
“Revolving Committed Amount” shall have the meaning assigned to such term in
Section 2.1(a).
 
“Revolving Note” shall have the meaning assigned to such term in Section 2.1(e).
 
 “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.


 “Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


 “Scheduled Funded Debt Payments” means, as of any date for the Four-Quarter
Period ending on such date, the sum of all regularly scheduled payments of
principal on Funded Debt of the Credit Parties and their Subsidiaries on a
Consolidated basis for the applicable period ending on the date of determination
(including the principal component of payments due on Capital Leases during the
applicable period ending on the date of determination) to the extent actually
paid in cash.


“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.


 “Securities Act” means the Securities Act of 1933, as amended, and all
regulations issued pursuant thereto.


“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and all regulations issued pursuant thereto.


“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Subordinated Indebtedness” means any Indebtedness incurred by any Credit Party
which by its terms is subordinated in right of payment to the prior payment of
the Credit Party Obligations and contains subordination and other terms
reasonably acceptable to the Lender.
 
“Subordinated Indebtedness Documents” means all documents or agreements
evidencing the Subordinated Indebtedness, as the same may be amended, restated,
supplemented, extended or replaced from time to time.
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
 “Target” has the meaning set forth in the definition of Permitted Acquisition.
 
“Total Leverage Ratio” means as of any date of determination, for the
Four-Quarter Period ending on such date, the ratio of (a) Funded Debt of the
Credit Parties and their Subsidiaries on the last day of such period on a
Consolidated basis to (b) Consolidated Operating EBITDA of the Credit Parties
and their Subsidiaries for such period.
 
“Transactions” means the closing of this Agreement and the other Loan Documents
and the other transactions contemplated hereby and pursuant to the other Loan
Documents (including, without limitation, the initial borrowings under the Loan
Documents and the payment of fees and expenses in connection with all of the
foregoing).
 
“UCC” means the Uniform Commercial Code of the State of New York from
time-to-time.
 
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote on any matter requiring the vote of holders of such Capital
Stock as set forth in such Person’s organizational documents or as provided by
applicable law, even though the right so to vote has been suspended by the
happening of such a contingency.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, together with its successors and/or assigns.
 
 
1.2
Computation of Time Periods.

 
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
 
 
1.3
Accounting Terms.

 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lender hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Loan
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1; provided,
however, if any Credit Party is required by law to adopt a different accounting
framework, including but not limited to the International Financial Reporting
Standards, “GAAP” means such new accounting framework as in effect from time to
time, including, without limitation, in each case, those accounting principles
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession; provided further that for purposes of calculating
Indebtedness hereunder, the term “Capital Lease” shall not include any Capital
Lease that was classified as an operating lease on the Closing Date or would
have been classified as an operating lease had such agreement been in effect on
the Closing Date prior to a relevant change in law or change in GAAP (from GAAP
as in effect on the Closing Date) which has the effect of re-classifying such
agreement as a Capital Lease.  If (a) any Credit Party shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Lender shall so object in writing within sixty (60)
days after delivery of such financial statements, then such calculations shall
be made on a basis consistent with the most recent financial statements
delivered by the Credit Parties to the Lender as to which no such objection
shall have been made.
 
SECTION 2
 
LOAN FACILITIES
 
 
2.1
Loans.

 
(a)           Revolving Commitment.  Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein, the
Lender agrees to make available to the Borrower revolving credit loans requested
by the Borrower in Dollars (“Loans”) from time to time from the Closing Date
until the Maturity Date, or such earlier date as the Revolving Commitment shall
have been terminated as provided herein; provided, however, that the sum of the
(i) aggregate outstanding principal amount of Loans plus (ii) LC Exposure shall
not exceed FIFTY MILLION AND 00/100 DOLLARS ($50,000,000) (as such amount may be
reduced from time to time as provided in Section 3.4(a)) (the “Revolving
Committed Amount”), provided, further, that the LC Exposure shall at no time
exceed TEN MILLION AND NO/100 DOLLARS ($10,000,000).  Loans hereunder may be
repaid and reborrowed in accordance with the provisions hereof.
 
(b)           Revolving Loan Borrowings.
 
(i)           Notice of Borrowing. The Borrower shall request a Loan borrowing
by delivering written notice (or telephonic notice promptly confirmed in
writing) to the Lender not later than 11:00 AM (Austin, Texas time) on the
Business Day of the requested borrowing in the case of Base Rate Loans, and on
the third Business Day prior to the date of the requested borrowing in the case
of LIBOR Loans. Each such request for borrowing shall be irrevocable and shall
specify (A) that a Loan is requested, (B) the date of the requested borrowing
(which shall be a Business Day), (C) the aggregate principal amount to be
borrowed, (D) whether the Borrower elects to borrow at the Base Rate or the
LIBOR-Based Rate, and (E) if a LIBOR-Based Rate loan is selected by the
Borrower, the LIBOR Interest Period(s) therefor (it being understood that, for
purposes hereof, LIBOR Loans with different LIBOR Interest Periods shall be
considered as separate LIBOR Loans, even if they begin on the same date,
although borrowings and extensions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
LIBOR Loan with a single LIBOR Interest Period). With respect to Loans only, if
the Borrower shall fail to specify an applicable LIBOR Interest Period in any
such Notice of Borrowing, then such notice shall be deemed to be a request for
an Interest Period of one (1) month.
 
(ii)           Minimum Amounts.  Each Loan that is made as a Base Rate Loan
shall be in a minimum aggregate amount of $1,000,000 and in integral multiples
of $500,000 in excess thereof (or the remaining amount of the Revolving
Committed Amount, if less).  Each Loan that is made as a LIBOR Rate Loan shall
be in a minimum aggregate amount of $1,000,000 and in integral multiples of
$500,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less).
 
(iii)           Advances. The Lender will make each Loan borrowing available to
the Borrower by crediting the account of the Borrower on the books of such
office.
 
(c)           Repayment. The Borrower hereby promises to pay the principal
amount of all outstanding Loans (including all LC Exposure) in full on the
Maturity Date, unless accelerated sooner pursuant to Section 9.2.
 
(d)           Interest.  Subject to the provisions of Section 3.1,
 
(i)           Base Rate Loans.  During such periods as Loans shall be comprised
of Base Rate Loans, such Base Rate Loans shall bear interest at a per annum rate
equal to the Adjusted Base Rate.
 
(ii)           LIBOR Loans.  During such periods as Loans shall be comprised of
LIBOR Loans, such LIBOR Loans shall bear interest at a per annum rate equal to
the applicable Adjusted LIBOR-Based Rate.


The Borrower hereby promises to pay interest on Loans in arrears on each
Interest Payment Date.


(e)           Revolving Note. The Borrower, on the Closing Date, will execute
and deliver to the Lender a promissory note evidencing all the Loans to be made
by the Lender in an original principal amount equal to the Revolving Committed
Amount and in substantially the form of Exhibit 2.1(e) (the “Revolving Note”).


 
2.2
Letters of Credit.



(a)           Until the Maturity Date, or such earlier date as the Revolving
Commitment shall have been terminated as provided herein, the Lender agrees to
issue, at the request of the Borrower, Letters of Credit for the account of any
Credit Party on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and (B)
the date that is five (5) Business Days prior to the Maturity Date; and (ii) the
Borrower may not request any Letter of Credit, if, after giving effect to such
issuance (A) the LC Exposure would exceed $10,000,000, or (B) the LC Exposure
plus the aggregate outstanding principal amount of all Loans would exceed the
Revolving Committed Amount.
 
(b)           To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
submit to the Lender a completed Application and Agreement for Standby
Irrevocable Letter of Credit at least three (3) Business Days prior to the
requested date of issuance specifying (i) the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), (ii) the expiration date of such Letter of Credit, (iii) the
amount of such Letter of Credit, (iv) the name and address of the beneficiary
thereof and (v) such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. In addition to the satisfaction of the
conditions in Section 5.2, the issuance of such Letter of Credit (or any
amendment which increases the amount of such Letter of Credit) will be subject
to the further conditions that such Letter of Credit shall be in such form and
contain such terms as the Lender shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Lender shall reasonably require.
 
(c)           If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Lender demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Lender, in the name of the Lender and for the
benefit of the Lender, an amount in cash equal to 105% of the amount of LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided,
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, with
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to any Credit Party described in Section 9.1(e) of this Loan
Agreement.  Such deposit shall be held by the Lender as collateral for the
payment and performance of the Credit Party Obligations of the Credit Parties
under this Loan Agreement. Subject to the last sentence of this subsection (c),
the Lender shall have exclusive dominion and control, including the exclusive
right of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Lender (solely in time deposit accounts with the Lender
or any domestic commercial bank meeting the requirements set forth in clause (b)
of the definition of Cash Equivalents) and at the Credit Parties’ risk and
expense, such deposits shall not bear interest. Interest and profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Lender to reimburse itself for LC Disbursements for which it
has not been reimbursed and to the extent so applied, shall be held for the
satisfaction of the reimbursement obligations of the Credit Parties for the LC
Exposure at such time or, if the Maturity Date has been accelerated, be applied
to satisfy other Credit Party Obligations of the Credit Parties under this Loan
Agreement. If the Credit Parties are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
 
(d)           Unless otherwise expressly agreed by the Lender and the Credit
Parties, when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Lender, its correspondents, and the
beneficiaries thereof will be governed by the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) and to the extent not inconsistent therewith, the
governing law of this Loan Agreement.
 
SECTION 3
 
OTHER PROVISIONS RELATING TO LOAN FACILITIES
 
 
3.1
Default Rate.

 
Upon the occurrence and during the continuance of a (i) Bankruptcy Event
constituting an Event of Default or a Payment Event of Default, the principal of
and, to the extent permitted by law, interest on the Loans and any other amounts
owing hereunder or under the other Loan Documents shall automatically bear
interest at a rate per annum which is equal to the Default Rate and (ii) any
other Event of Default hereunder, at the option of the Lender, the principal of
and, to the extent permitted by law, interest on the Loans and any other amounts
owing hereunder or under the other Loan Documents shall automatically bear
interest, at a per annum rate which is equal to the Default Rate, in each case
from the date of such Event of Default until such Event of Default is cured or
waived in accordance with Section 10.6.  Any default interest owing under this
Section 3.1 shall be due and payable on the earlier to occur of (x) demand by
the Lender and (y) the Maturity Date.


 
3.2
Continuation of Outstanding Advances.



The Credit Parties shall have the option, on any Business Day, to extend any
existing LIBOR Loan into a LIBOR Loan having a subsequent permissible Interest
Period; provided, however, that (a) except as provided in Section 3.6 hereof,
LIBOR Loans may be Continued as LIBOR Loans for new Interest Periods only on the
last day of the Interest Period applicable thereto, (b) Loans Continued as LIBOR
Loans shall be subject to the terms of the definition of “LIBOR Interest Period”
set forth herein (c) no more than five (5) LIBOR Loans shall be outstanding
hereunder at any time (it being understood that, for purposes hereof, LIBOR
Loans with different Interest Periods shall be considered as separate LIBOR
Loans, even if they begin on the same date, although advances and Continuations
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Loan with a single Interest
Period) and (d) any request for Continuation of a LIBOR loan which shall fail to
specify an Interest Period shall be deemed to be a request for an Interest
Period of one (1) month.  Each such Continuation shall be effected by the
Borrower by giving a “Notice of Continuation” (or telephonic notice promptly
confirmed in writing) in the form of Exhibit 3.2 hereto to the office of the
Lender specified in Section 10.1 hereof, or at such other office as the Lender
may designate in writing, prior to 11:00 A.M. (Austin, Texas time) on third
(3rd) Business Day prior to the date of the proposed Continuation, specifying
the date of the proposed Continuation, the Loans to be so Continued and the
applicable LIBOR Interest Periods with respect thereto. Each request for a
Continuation shall be irrevocable and shall constitute a representation and
warranty by the Borrower of each condition set forth in Sections 5.2(a), (c) and
(d) hereof. In the event the Borrower fails to request Continuation of any LIBOR
Loan in accordance with this Section 3.2, or any such Continuation is not
permitted or required by this Section 3.2, then such LIBOR Loan shall be
Continued as a LIBOR Loan with a 1-month Interest Period.


 
3.3
Prepayments.

 
(a)           Voluntary Prepayments. The Borrower shall have the right to prepay
Loans in whole or in part from time to time provided, however, that each partial
prepayment or repayment of (i)  Loans that are Base Rate Loans shall be in a
minimum principal amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or the remaining outstanding principal amount) and (ii) Loans
that LIBOR Loans shall be in a minimum principal amount of $1,000,000 and
integral multiples of $500,000 in excess thereof (or the remaining outstanding
principal amount).  Subject to the foregoing terms, amounts prepaid under this
Section 3.3(a) shall be applied as the Borrower may elect; provided that if the
Borrower shall fail to specify with respect to any voluntary prepayment, such
voluntary prepayment shall be applied as the Lender elects. All prepayments
under this Section 3.3(a) shall be subject to Section 3.6 and the breakage fees
related to any related Hedging Agreement, but otherwise without premium or
penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.
 
(b)           Mandatory Prepayments. If at any time, the sum of the (i)
aggregate outstanding principal amount of Loans plus (ii) LC Exposure, shall
exceed the Revolving Committed Amount, and such circumstance continues to exist
for more than two (2) Business Days after the receipt of notice from the Lender,
the Borrower shall immediately prepay the Loans in an amount sufficient to
eliminate such excess.
 
 
3.4
Termination and Reduction of Revolving Committed Amount.

 
(a)           Voluntary Reductions. The Borrower may from time to time (but, in
any event, not to exceed two (2) times per year and five (5) times during the
term of this Agreement) permanently reduce or terminate the Revolving Committed
Amount in whole or in part (in minimum aggregate amounts of $1,000,000 or in
integral multiples of $500,000 in excess thereof (or, if less, the full
remaining amount of the then applicable Revolving Committed Amount)) upon five
(5) Business Days’ prior written notice to the Lender; provided, however, no
such termination or reduction shall be made which would cause the (i) sum of the
aggregate outstanding principal amount of Loans plus (ii) LC Exposure to exceed
the Revolving Committed Amount, unless, concurrently with such termination or
reduction, the Loans are repaid to the extent necessary to eliminate such
excess.  Any such notice of termination may state that it is conditioned upon
one or more events specified therein, and may be revoked by the Borrower by
notice to the Lender prior to the effectiveness of such termination if such
condition is not satisfied.
 
(b)           Maturity Date. Unless terminated sooner pursuant to Section 3.4(a)
or Section 9.2, the Revolving Commitment of the Lender shall automatically
terminate on the Maturity Date.
 
(c)           General. The Borrower shall pay to the Lender. in accordance with
the terms of Section 3.5(a), on the date of each termination or reduction of the
Revolving Commitment, the Commitment Fee accrued through the date of such
termination or reduction on the amount of the Revolving Commitment so terminated
or reduced.
 
 
3.5
Fees.

 
(a)           Commitment Fee. In consideration of the Revolving Commitment of
the Lender hereunder, the Borrower promises to pay to the Lender a fee (the
“Commitment Fee”) in an amount equal to the Applicable Percentage per annum on
the average daily unused amount of the Revolving Committed Amount.  The
Commitment Fee shall commence to accrue on the Closing Date and shall be due and
payable in arrears on the last Business Day of each March, June, September and
December (and on any date that the Revolving Commitment is terminated and on the
Maturity Date) for the immediately preceding quarter (or portion thereof) (each
such quarter or portion thereof for which the Commitment Fee is payable
hereunder being herein referred to as an “Commitment Fee Calculation Period”),
beginning with the first of such dates to occur after the Closing Date.
 
(b)           Letter of Credit Fees.  In consideration of the LOC Commitments,
the Credit Parties agree to pay to the Lender, a fee (the “Letter of Credit
Fee”) equal to the Applicable Percentage for Loans that are LIBOR Loans on the
average daily maximum amount available to be drawn under each Letter of Credit
from the date of issuance to the date of expiration.  The Letter of Credit Fee
shall be payable in arrears on the last Business Day of each March, June,
September and December for the immediately preceding quarter (or portion
thereof), beginning with the first of such dates to occur after the Closing
Date.
 
(c)           Issuing Lender Fees.  In addition to the Letter of Credit Fees
payable pursuant to subsection (b) hereof, the Credit Parties shall pay to the
Lender for its own account the reasonable and customary charges from time to
time of the Lender with respect to the amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit
(collectively, the “Issuing Lender Fees”).
 
 
3.6
Special Provisions Regarding LIBOR-Based Rate.

 
The following additional provisions shall apply regarding the LIBOR-Based Rate:
 
(a)           If, as a result of any Change in Law (i) the basis of taxation of
payments to the Lender of any interest accruing with respect to any LIBOR Loan
or any other amounts payable hereunder in respect thereof (other than
Indemnified Taxes covered in Section 3.9 and Taxes excluded from the definition
of Indemnified Taxes) is changed, (ii) any reserve, special deposit or similar
requirements (including but not limited to, state law requirements and
Regulations D and K) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of the Lender are imposed, modified or
deemed applicable, or (iii) any other condition affecting the application of the
LIBOR-Based Rate, the Loans evidenced hereby or the interest payable hereunder
is imposed on the Lender, or on the London Interbank Market, and the Lender
reasonably determines that, by reason thereof, the Lender will incur increased
costs, or if, as a result of any Change in Law, the Lender incurs increased
costs measured by the excess above a base level of (1) a category of liabilities
which includes deposits by reference to which LIBOR-Based Rate is determined or
(2) a category of assets which includes loans which bear interest at a rate
determined in part by reference to the LIBOR-Based Rate (each such category
herein a “Defined Category”), then the Credit Parties shall jointly and
severally pay to the Lender upon demand such additional amount as will
compensate the Lender for such increased costs (herein “Increased Costs) in an
aggregate amount not to exceed $15,000 per fiscal year.
 
(b)           The Lender will promptly notify Borrower of any Change in Law
which effects Increased Costs.
 
(c)           If by reason of any Change in Law (i) the Lender becomes
restricted in the amount of a Defined Category which it may hold or (ii) it
shall be unlawful or impossible for the Lender to maintain the Loan hereunder
bearing interest at the applicable Adjusted LIBOR-Based Rate, the Lender shall
give notice thereof to the Borrower, and upon the giving of such notice,
interest at the Adjusted LIBOR-Based Rate shall be payable at the Adjusted Base
Rate. If at any time subsequent to the giving of such notice by the Lender, the
Lender determines that because of a change in circumstances, within a reasonable
amount of time, the LIBOR-Based Rate is again available to the Borrower, the
Lender will so advise the Borrower and the Borrower may convert the rate of
interest payable from the Adjusted Base Rate to the Adjusted LIBOR-Based Rate by
giving the Lender reasonable advance written notice of its election to do so,
the applicable Interest Period, as well as the date such conversion is to become
effective.
 
(d)           Determination by the Lender under this Section 3.6 as to the
effect of any Change in Law shall be conclusive provided such determination is
made in good faith.
 
(e)           If the Lender shall have determined in good faith (which
determination shall be conclusive and binding on the Credit Parties) that by
reason of circumstances affecting the London Interbank Market, adequate and
reasonable means do not exist for (i) ascertaining the applicable LIBOR-Based
Rate or (ii) obtaining Dollars in an amount equal to the principal balance
hereof as applicable (if the Lender in its sole discretion determines that the
obtaining of such funds is necessary and then only after the Lender has used its
best efforts to obtain such funds), the Lender shall notify the Borrower of such
determination. If such notice is given by the Lender, the Lender shall have no
obligation to apply the applicable Adjusted LIBOR-Based Rate until such notice
is withdrawn and the Adjusted Base Rate shall apply.
 
(f)           If in the reasonable judgment of the Lender (i) the relevant
office of the Lender is not for any reason whatsoever quoting rates for the
offering of dollars for deposit in immediately available funds for a particular
Interest Period and in an amount comparable to the computation of the rate of
interest for such applicable period or (ii) the applicable Adjusted LIBOR-Based
Rate will not adequately and fairly reflect the cost to the Lender of
maintaining these Loans (or any portion thereof), then the Lender shall give the
Borrower prompt notice thereof and the Loans shall immediately bear interest at
the Adjusted Base Rate. The Lender shall, within a reasonable amount of time,
advise the Borrower of a change in circumstances resulting in the Adjusted
LIBOR-Based Rate again being available to the Borrower and Borrower may convert
the rate of interest payable on the loan from the Adjusted Base Rate to the
Adjusted LIBOR-Based Rate by giving the Lender reasonable advance written notice
of its election to do so, as well as the date such conversion is to become
effective, and the Adjusted LIBOR-Based Rate shall apply thereafter.
 
(g)           Should the rate of interest hereunder be converted from the
Adjusted LIBOR-Based Rate to the Adjusted Base Rate in accordance with this
Article, the Borrower shall pay to the Lender, within 5 Business Days following
a request by the Lender, such amounts as shall compensate the Lender for any
losses sustained by Lender as a result of such conversion, as determined by the
Lender, which determination shall be conclusive, absent manifest error, and
provided such determination is reasonable and is made in good faith, including,
without limitation, any amounts as shall compensate the Lender or any Affiliate
of the Lender incurred in connection with the prepayment or early termination of
any LIBOR Loan subject to a Hedging Agreement.
 
 
3.7
Payments, Computations, Etc.

 
(a)           Generally. Except as otherwise specifically provided herein, all
payments hereunder shall be made to the Lender in Dollars in immediately
available funds, without condition or deduction for any counterclaim, defense,
recoupment or setoff of any kind, at the Lender’s office in Austin, Texas, not
later than 2:00 P.M. (Austin, Texas time) on the date when due. Payments
received after such time shall be deemed to have been received on the next
succeeding Business Day. The Lender may (but shall not be obligated to) debit
the amount of any such payment which is not made by such time to any ordinary
deposit account of the Borrower. The Borrower shall, at the time it makes any
payment under this Loan Agreement, specify to the Lender the Loans, Fees,
interest or other amounts payable by the applicable Credit Parties hereunder to
which such payment is to be applied (and in the event that it fails so to
specify, or if such application would be inconsistent with the terms hereof, as
the Lender deems appropriate). Whenever any payment hereunder shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day (subject to accrual of interest and
Fees for the period of such extension). Except as expressly provided otherwise
herein, all computations of interest and fees shall be made on the basis of
actual number of days elapsed over a year of 360 days (except with respect to
any Base Rate Loan based on the Prime Rate which shall be calculated on the
basis of a year of 365 days (or 366 days, as applicable) for the actual days
elapsed). Interest shall accrue from and include the date of borrowing, but
exclude the date of payment.
 
(b)           Allocation of Payments After Acceleration. Notwithstanding any
other provisions of this Loan Agreement to the contrary, after acceleration of
the Credit Party Obligations pursuant to Section 9.2, all amounts collected or
received by the Lender on account of the Credit Party Obligations or any other
amounts outstanding under any of the Loan Documents shall be paid over or
delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Lender in
connection with enforcing the rights of the Lender under the Loan Documents;
 
SECOND, to payment of any fees owed to the Lender;
 
THIRD, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest (including, without limitation, accrued fees and
interest arising under any Bank Products between the any Credit Party and the
Lender, or any Affiliate of the Lender);
 
FOURTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including, without limitation, the outstanding principal amount
arising under any Bank Products between any Credit Party and the Lender, or any
Affiliate of the Lender);
 
FIFTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Loan Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FOURTH” above; and
 
SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.
 
 
3.8
Evidence of Debt.

 
(a)           The Lender shall maintain an account or accounts evidencing each
Loan made by the Lender to, and each Letter of Credit issued at the request of
the Credit Parties from time to time, including the amounts of principal and
interest payable and paid to the Lender from time to time under this Loan
Agreement. The Lender will make reasonable efforts to maintain the accuracy of
its account or accounts and to promptly update its account or accounts from time
to time, as necessary.
 
(b)           The entries made in the accounts maintained pursuant to clause (a)
of this Section 3.8 shall be prima facie evidence of the existence and amounts
of the obligations of the Credit Parties therein recorded; provided, however,
that the failure of the Lender to maintain any such account, or any error
therein, shall not in any manner affect the obligation of the Credit Parties to
repay the applicable Credit Party Obligations owing to the Lender.
 
(c)           The Lender (acting solely for this purpose as the agent of the
Borrower) shall maintain a register for the recordation of the names and
addresses of the Lender and its assignees, and the amounts of principal and
interest owing to any of them hereunder from time to time (the “Register”), in
order to establish that the Borrower’s obligations hereunder are in registered
form for purposes of Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Register shall be the only means of transfer
hereunder and shall be conclusive absent manifest error, and the Borrower, the
Lender and its assignees shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the Lender hereunder for all purposes
of this Agreement.  The Lender shall provide the Borrower with reasonable notice
of any such transfer, and the Register shall be available for inspection by the
Borrower, at any reasonable time and from time to time upon reasonable prior
notice.


 
 
3.9
Withholding Tax Matters.



(a)           Any and all payments by the Borrower to or for the account of a
Lender hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) taxes imposed on the Lender’s overall net income,
franchise taxes imposed on it in lieu of net income taxes, and branch profits
taxes, in each case imposed by the jurisdiction under the laws of which the
Lender is organized, in which its principal office or applicable lending office
is located, or with which it has a present or former connection (other than any
connection arising solely from having executed, delivered, performed its
obligations or received payment under, or enforced this Agreement), and any
political subdivision of any of the foregoing, (ii) U.S. withholding taxes under
any law (and at a rate) in effect at the time such Lender first becomes a party
to this Agreement, and (iii) any taxes imposed pursuant to FATCA (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under any other Loan Document
being hereinafter referred to as “Indemnified Taxes”). If the Borrower shall be
required by law to deduct any Indemnified Taxes from or in respect of any sum
payable hereunder or under any Loan Documents, (1) the sum payable shall be
increased as necessary so that after making all required deductions for
Indemnified Taxes (including such deductions for Indemnified Taxes applicable to
additional sums payable under this Section 3.9(a)) the Lender receives an amount
equal to the sum it would have received had no such deductions for Indemnified
Taxes been made, and (2) the Borrower shall make any required deductions and pay
the full amount deducted to the relevant taxation or other authority in
accordance with applicable law.


(b)           In addition, the Borrower shall pay any stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).


(c)           The Borrower shall indemnify the Lender for and hold it harmless
against the full amount of Indemnified Taxes or Other Taxes imposed on or paid
by the Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date the Lender makes written demand therefor.


(d)           Within 30 days after the date of any payment of any Indemnified
Taxes or Other Taxes, the Borrower shall furnish to the Lender the original or a
certified copy of a receipt evidencing such payment to the extent such a receipt
is issued therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Lender.


(e)           On or prior to the date it becomes a party to this Agreement, and
from time to time thereafter as required by law or reasonably requested in
writing by the Borrower (but only so long as the Lender remains lawfully able to
do so), the Lender shall provide the Borrower with such documents and forms as
prescribed by the Internal Revenue Service (“IRS”) in order to certify that
payments to the Lender are exempt from or entitled to a reduced rate of U.S.
federal withholding tax on payments pursuant to this Agreement or any other Loan
Document. For the avoidance of doubt, if the documents and forms provided by the
Lender at the time the Lender first becomes a party to this Agreement indicate a
U.S. federal withholding tax rate on payments to the Lender in excess of zero,
withholding tax at such rate shall be considered excluded from Indemnified Taxes
unless and until the Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Indemnified Taxes for periods governed by such
form.  Without limiting the generality of the foregoing, any Foreign Lender that
is not the beneficial owner of payments made under this Agreement, such as an
entity treated as a partnership for U.S. federal income tax purposes, will
provide (i) an IRS Form W-8IMY on behalf of itself and (ii) on behalf of each
such beneficial owner, the following forms that would be required of such
beneficial owner if such beneficial owner were the Lender:  (A) in the case of a
beneficial owner claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code both (1) IRS Form W-8BEN and (2) a certificate
to the effect that such beneficial owner is not (i) a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (iii) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
(B) in the case of a beneficial owner claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty; (C) in the case of a beneficial owner for
whom payments under this Agreement constitute income that is effectively
connected with such a beneficial owner 's conduct of a trade or business in the
United States, IRS Form W-8ECI; and (D) in the case of a beneficial owner that
is U.S. person within the meaning of Section 7701(a)(30) of the Internal Revenue
Code, IRS  Form W-9 certifying that such beneficial owner is exempt from
U.S. federal backup withholding tax.  Any Lender that is the beneficial owner of
payments made under this Agreement shall provide on behalf of itself the
appropriate documents referred to in clauses (A), (B), (C), or (D) of the
preceding sentence.  If a payment made to a Lender under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if the Lender were to
fail to comply with the applicable reporting requirements of FATCA, the Lender
shall (but only so long as the Lender remains lawfully able to do so) deliver to
the Borrower, at the time or times prescribed by law or reasonably requested in
writing by the Borrower, such documentation prescribed by applicable law or
reasonably requested in writing by the Borrower as may be necessary for the
Borrower to comply with its obligations under FATCA, to determine that the
Lender has complied with its  obligations under FATCA, or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of the
preceding sentence, FATCA shall include any amendments made to FATCA after the
date of this Agreement (and thus shall not be limited to amendments or successor
provisions that are substantively comparable to (and not materially more onerous
to comply with than) Section 1471 through 1474 of the Code as of the date of
this Agreement).


(f)           If a Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, the Lender shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Lender, and without interest (other than any interest
paid by the relevant taxing authority with respect to such refund), provided
that the Borrower, upon the request of the Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant taxing authority) to the Lender in the event the Lender is
required to repay such refund to such taxing authority.  This clause (f) shall
not be construed to require the Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.


 
SECTION 4
 
GUARANTY
 
 
4.1
The Guaranty.

 
Each Guarantor unconditionally guarantees, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment of all Credit Party Obligations including, without limitation, (a) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans and Letters of Credit, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (b) each
payment required to be made by the Borrower under the Loan Agreement or any
other Loan Document, when and as due, and (c) all other monetary obligations
under the Loan Documents or any Bank Product, including (i) fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower to the Lender
under the Loan Agreement and the other Loan Documents, (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower under or pursuant to the Loan Agreement and the other Loan Documents;
and (iii) the due and punctual payment and performance of all obligations (other
than Excluded Swap Obligations) of the Borrower, monetary or otherwise, arising
under any Bank Products (all the monetary and other obligations referred to in
the preceding clauses (a) through (b) being collectively called the “Guaranteed
Obligations”). In no event shall the Guaranteed Obligations include any Excluded
Swap Obligations.  Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
 
Each of the Guarantors hereby represents and warrants that it is a direct or
indirect Subsidiary of the Borrower, and has derived substantial benefit from
the making of the Loans and Letters of Credit by the Lender to the Borrower.
 
 
4.2
Obligations Unconditional; Subordination.

 
The obligations of the Guarantors under Section 4.1 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or Bank Products, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.2 that the obligations of Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Upon payment by any Guarantor of any sums to the Lender, all rights of such
Guarantor against any Credit Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Guaranteed Obligations. In addition, any
Indebtedness of any Credit Party now or hereafter held by any Guarantor is
hereby subordinated in right of payment to the prior payment in full in cash of
the Guaranteed Obligations (it being understood and agreed that the Credit
Parties may make payments on any such Indebtedness unless an Event of Default
has occurred and is continuing). If any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such Indebtedness of any Credit Party,
such amount shall be held in trust for the benefit of the Lender and shall
forthwith be paid to the Lender to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents. Without limiting the generality of the foregoing,
it is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of
Guarantors hereunder which shall remain absolute and unconditional as described
above:
 
(a)           at any time or from time to time, without notice to Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Bank Product between any Credit Party and the Lender, or any
Affiliate of the Lender, or any other agreement or instrument referred to in the
Loan Documents or such Bank Products shall be done or omitted;
 
(c)           the maturity of any of the Credit Party Obligations shall be
accelerated, or any of the Credit Party Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents, any Bank Product between any Credit Party and the Lender, or any
Affiliate of a the Lender, or any other agreement or instrument referred to in
the Loan Documents or such Bank Products shall be waived or any other guarantee
of any of the Guaranteed Obligations shall be released, impaired or exchanged in
whole or in part or otherwise dealt with; or
 
(d)           any of the Guaranteed Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
Guarantors) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of Guarantors).
 
With respect to its obligations hereunder, Guarantors hereby expressly waive
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Lender exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, any Bank Product
between any Credit Party and the Lender, or any Affiliate of the Lender, or any
other agreement or instrument referred to in the Loan Documents or such Bank
Products, or against any other Person under any other guarantee of any of the
Guaranteed Obligations.
 
 
4.3
Reinstatement.

 
The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
Guarantors agree that they will jointly and severally indemnify the Lender on
demand for all reasonable costs and expenses (including, without limitation,
fees and expenses of counsel) incurred by the Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
 
 
4.4
Remedies.

 
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Lender, on the other hand, the
Guaranteed Obligations may be declared to be forthwith due and payable as
provided in Section 9.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 9.2) for purposes of
Section 4.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors for purposes of Section 4.1.
 
 
4.5
Guarantee of Payment; Continuing Guarantee.

 
The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.
 
 
4.6
Indemnity and Subrogation.

 
In addition to all such rights of indemnity and subrogation as the Guarantors
may have under applicable law (but subject to Section 4.2), the Borrower agrees
that in the event a payment shall be made by any Guarantor under Section 4 of
this Loan Agreement, the Borrower shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the Person to whom such payment shall have been made to the extent of such
payment.
 
 
4.7
Contribution and Subrogation.

 
Each Guarantor (a “Contributing Guarantor”) agrees (subject to Section 4.2)
that, in the event a payment shall be made by any other Guarantor under Section
4 of this Loan Agreement (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 4.6, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.10, the date of the Joinder Agreement executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 4.7 shall be subrogated to the rights of such
Claiming Guarantor under Section 4.6 to the extent of such payment.
 
 
4.8
Subordination.

 
Notwithstanding any provision of this Loan Agreement to the contrary, all rights
of the Guarantors under Section 4.6 and Section 4.7 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Guaranteed Obligations (other than inchoate indemnity obligations). No failure
on the part of the Borrower or any Guarantor to make the payments required under
applicable law or otherwise shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.
 
 
4.9
Termination.

 
The guarantees made under this Section 4 shall terminate when all the Guaranteed
Obligations (other than those Guaranteed Obligations relating to Bank Products
and other than inchoate indemnity obligations) have been paid in full in cash,
and (b) shall continue to be effective if at any time payment, or any part
thereof, of any Credit Party Obligation is rescinded or must otherwise be
restored by the Lender or any Guarantor upon the bankruptcy or reorganization of
the Borrower, any Guarantor or otherwise. In connection with the foregoing, the
Lender shall execute and deliver to such Guarantor or Guarantor’s designee, at
such Guarantor’s expense, any documents or instruments, without representation
or recourse, which such Guarantor shall reasonably request from time to time to
evidence such termination and release.
 
 
4.10
Savings Clause.

 
(a)           It is the intent of each Guarantor and the Lender that each
Guarantor’s maximum obligations hereunder shall be, but not in excess of:
 
(i)           in a case or proceeding commenced by or against any Guarantor
under the provisions of the Bankruptcy Code on or within two years from the date
on which any of the Guaranteed Obligations are incurred, the maximum amount
which would not otherwise cause the Guaranteed Obligations (or any other
obligations of such Guarantor owed to the Lender) to be avoidable or
unenforceable against such Guarantor under (i) Section 548 of the Bankruptcy
Code or (ii) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or
 
(ii)           in a case or proceeding commenced by or against any Guarantor
under the Bankruptcy Code subsequent to two years from the date on which any of
the Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Lender) to be avoidable or unenforceable against such Guarantor
under any state fraudulent transfer or fraudulent conveyance act or statute
applied in any such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or
 
(iii)           in a case or proceeding commenced by or against any Guarantor
under any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Lender) to be
avoidable or unenforceable against such Guarantor under such law, statute or
regulation including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.
 
(b)           The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Lender) as may be determined in any case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”. To the extent set
forth in Section 4.10(a)(i), (ii), and (iii), but only to the extent that the
Guaranteed Obligations would otherwise be subject to avoidance or found
unenforceable under the Avoidance Provisions, if any Guarantor is not deemed to
have received valuable consideration, fair value or reasonably equivalent value
for the Guaranteed Obligations, or if the Guaranteed Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranteed
Obligations are deemed to have been incurred under the Avoidance Provisions and
after giving effect to the contribution by such Guarantor, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, after giving effect thereto, would not cause
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Lender), as so reduced, to be subject to avoidance or unenforceability under the
Avoidance Provisions.
 
(c)           This Section 4.10 is intended solely to preserve the rights of the
Lender hereunder to the maximum extent that would not cause the Guaranteed
Obligations of such Guarantor to be subject to avoidance or unenforceability
under the Avoidance Provisions, and neither the Guarantors nor any other Person
shall have any right or claim under this Section 4.10 as against the Lender that
would not otherwise be available to such Person under the Avoidance Provisions.
 
SECTION 5
 
CONDITIONS
 
 
5.1
Closing Conditions.

 
The obligation of the Lender to enter into this Loan Agreement and to make the
initial Loan shall be subject to satisfaction of the following conditions:
 
(a)           Executed Loan Documents. Receipt by the Lender of duly executed
copies of: (i) this Loan Agreement and (ii) all other Loan Documents required by
the Lender on the Closing Date.
 
(b)           Organizational Documents. Receipt by the Lender of the following
with respect to each Credit Party:
 
(i)           Charter Documents. Certified articles of incorporation, articles
of organization or other charter documents of each Credit Party, as applicable,
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
and certified by a secretary or assistant secretary of such Credit Party to be
true and correct as of the Closing Date.
 
(ii)           Bylaws; Etc. A copy of the bylaws, operating agreement or other
governing document of each Credit Party, as applicable, certified by a secretary
or assistant secretary of such Credit Party to be true and correct as of the
Closing Date.
 
(iii)           Resolutions. Copies of resolutions of the board of directors or
consent of members, as applicable for each Credit Party, approving and adopting
the Loan Documents to which it is a party, the transactions contemplated therein
and authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Credit Party to be true and correct and in force and
effect as of the Closing Date.
 
(iv)           Good Standing. Copies of certificates of good standing, existence
or its equivalent with respect to each Credit Party certified as of a recent
date by the appropriate Governmental Authorities of the state or other
jurisdiction of organization and each other jurisdiction requested by the Lender
(and agreed to by the Borrower).
 
(v)           Incumbency. An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.
 
(c)           Opinions of Counsel. The Lender shall have received, dated as of
the Closing Date, and in form and substance reasonably satisfactory to the
Lender, customary legal opinions of outside counsel for the Credit Parties.
 
(d)           Evidence of Insurance. Receipt by the Lender of copies of
insurance policies or certificates of insurance of each Credit Party evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents.
 
(e)           Consents. Receipt by the Lender of evidence that all boards of
directors, governmental, shareholder and material third party consents and
approvals necessary in connection with the Transactions have been obtained and
all applicable waiting periods have expired without any action being taken by
any authority that could restrain, prevent or impose any material adverse
conditions on such Transactions or that could seek or threaten any of the
foregoing.
 
(f)           Officer’s Certificates. The Lender shall have received a
certificate executed by an Authorized Officer of the Borrower, substantially in
the form of Exhibit 5.1(f), stating that (i) there does not exist any pending or
ongoing, action, suit, investigation, litigation or proceeding in any court or
before any other Governmental Authority (A) affecting this Agreement or the
other Loan Documents, that has not been settled, dismissed, vacated, discharged
or terminated prior to the Closing Date or (B) that purports to affect any
Credit Party or any of its Subsidiaries, or any Transaction, which action, suit,
investigation, litigation or proceeding could reasonably be expected to have a
Material Adverse Effect, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date, and (ii) immediately after
giving effect to this Agreement, the other Loan Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists, (B) all representations and warranties contained herein and in
the other Loan Documents are (1) with respect to representations and warranties
that contain a materiality qualification, true and correct and (2) with respect
to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects, and (C) the Credit
Parties are in compliance on a Pro Forma Basis with each of the financial
covenants set forth in Section 7.9 (as evidenced through detailed calculations
of such financial covenants on a schedule to such certificate) as of the last
day of the quarter that ended at least twenty (20) days prior to the Closing
Date.
 
(g)           Financial Statements.  The Lender shall have received copies of
the financial statements referred to in Section 6.1, each in form and substance
satisfactory thereto.
 
(h)           No Material Change.  Since December 31, 2012, there shall not have
occurred any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.
 
(i)           Solvency Certificate.  The Lender shall have received an officer’s
certificate prepared by an Authorized Officer as to the financial condition,
solvency and related matters of the Borrower and its Subsidiaries, taken as a
whole, after giving effect to the Transactions and the initial borrowings under
the Loan Documents, in substantially the form of Exhibit 5.1(i) hereto.
 
(j)           Fees and Expenses. Payment by the Credit Parties to the Lender of
all fees and expenses relating to the Loan Facilities which are due and payable
on the Closing Date.
 
(k)           Patriot Act.  The Lender shall have received, at least five
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.
 
(l)           Other. Receipt and approval by the Lender of such other documents,
instruments, agreements or information as reasonably requested by the Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, environmental matters, material contracts, debt agreements,
property ownership, management agreements, employment agreements, stockholder
agreements, contingent liabilities and management of the Credit Parties.
 
 
5.2
Conditions to all Extensions of Credit.

 
The obligations of the Lender to make any Loan (including the initial Loans) or
to issue, amend, renew or extend any Letter of Credit, are subject to
satisfaction of the following conditions in addition to satisfaction on the
Closing Date of the conditions set forth in Section 5.1:
 
(a)           The Borrower shall have delivered, in the case of any Loan, an
appropriate Notice of Borrowing, Notice of Continuation or Application and
Agreement for Standby Irrevocable Letter of Credit;
 
(b)           The representations and warranties set forth in Section 6 shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such extension
of credit as if made on and as of such date, in each case except for any
representation or warranty made as of an earlier date, which representation and
warranty shall (A) with respect to representations and warranties that contain a
materiality qualification, remain true and correct as of such earlier date and
(B) with respect to representations and warranties that do not contain a
materiality qualification, remain true and correct in all material respects as
of such earlier date.
 
(c)           No Default or Event of Default shall exist and be continuing
either prior to or after giving effect thereto; and
 
(d)           Immediately after giving effect to the making of such Loan or the
issuance of such Letter of Credit, and in the case of a request for a Loan (and
the application of the proceeds thereof) the (i) sum of the aggregate
outstanding principal amount of Loans, plus (ii) LC Exposure, shall not exceed
the Revolving Committed Amount.
 
The delivery of each Notice of Borrowing or Application and Agreement for
Standby Irrevocable Letter of Credit and each request for a Loan and each
issuance, amendment, extension or renewal of any Letter of Credit shall
constitute a representation and warranty by the Credit Parties of the
correctness of the matters specified in subsections (b), (c) and (d) above.
 
SECTION 6
 
REPRESENTATIONS AND WARRANTIES
 
The Credit Parties hereby represent to the Lender that:
 
 
6.1
Financial Condition.

 
The audited Consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2010, December 31, 2011 and
December 31, 2012, together with the related Consolidated statements of income
or operations, equity and cash flows for the fiscal years ended on such dates:


(i)           were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;


(ii)           fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries, as applicable, as of
the date thereof and results of operations for the period covered thereby; and


(iii)           show all material Indebtedness and other material liabilities,
direct or contingent, of the Borrower and its Subsidiaries, as applicable, as of
the date thereof, including liabilities for taxes, material commitments and
material contingent obligations, to the extent required to be shown on a balance
sheet prepared in accordance with GAAP.


 
6.2
No Material Change.

 
Since December 31, 2012, there has been no development or event relating to or
affecting any of the Credit Parties which has had or could reasonably be
expected to have a Material Adverse Effect.
 
 
6.3
Organization and Good Standing.

 
Each Credit Party (a) is duly organized, validly existing and is in good
standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other necessary company power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, and (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect.
 
 
6.4
Power; Authorization; Enforceable Obligations.

 
Each of the Credit Parties has the corporate or other necessary company power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder, and has taken all necessary corporate or other
necessary company action on the part of such Credit Party to authorize the
borrowings, other extensions of credit and guarantees, as applicable, on the
terms and conditions of this Loan Agreement and to authorize the execution,
delivery and performance of the Loan Documents to which it is a party. No
consent or authorization of, filing with, notice to or other similar act by or
in respect of, any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of any Credit Party in connection with the
borrowings or other extensions of credit hereunder, or with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
any Credit Party is a party, except such as have been obtained or made and are
in full force and effect. This Loan Agreement has been, and each other Loan
Document to which any Credit Party is a party will be, duly executed and
delivered on behalf of such Credit Party. This Loan Agreement constitutes, and
each other Loan Document to which each Credit Party is a party when executed and
delivered by such Credit Party will constitute, a legal, valid and binding
obligation of such Credit Party enforceable against such party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
 
6.5
No Conflicts.

 
Neither the execution and delivery by any Credit Party of the Loan Documents,
nor the consummation of the transactions contemplated therein, nor performance
of and compliance with the terms and provisions thereof by any such Credit Party
that is a party thereto will (a) violate or conflict with any provision of the
articles or certificate of incorporation or bylaws or other organizational or
governing documents of such Person, (b) violate, contravene or conflict in any
material respect with any Requirement of Law (including, without limitation,
Regulation T, U or X), order, writ, judgment, injunction, decree or permit
applicable to such Credit Party, (c) violate, contravene or conflict with
contractual provisions of, or cause an event of default under, any material
indenture, loan agreement, mortgage, deed of trust, contract or other material
agreement or instrument to which it is a party or by which it may be bound or
(d) result in or require the creation of any Lien upon or with respect to its
properties.
 
 
6.6
No Default.

 
No Credit Party is in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default could reasonably be expected to have a Material Adverse
Effect.  No Default or Event of Default has occurred or exists except as
previously disclosed in writing to the Lender.
 
 
6.7
Ownership.

 
Each Credit Party has good title to, or has the rights to use, all of the assets
material to its business and none of such owned assets is subject to any Lien
other than Permitted Liens.
 
 
6.8
Litigation.

 
There does not exist any pending or, to the knowledge of the Credit Parties,
threatened in writing action, suit, investigation, claim or legal, equitable,
arbitration or administrative proceeding against any Credit Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.
 
 
6.9
Taxes.

 
Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all federal income tax returns and all other material tax returns
(federal, state, local and foreign) required to be filed and paid (a) all
amounts of taxes shown thereon to be due (including interest and penalties) and
(b) all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) that are not yet delinquent, (ii) that are
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained in accordance with GAAP, or (iii) to the
extent that the amount of any such taxes is immaterial and the failure to do so
could not reasonably be expected to have a Material Adverse Effect.


 
6.10
Compliance with Law.

 
Each Credit Party is in compliance with all Requirements of Law (including
without limitation Environmental Laws) applicable to it, or to its properties,
unless, in each case, such failure to comply could not reasonably be expected to
have a Material Adverse Effect. There exists no event, occurrence, condition or
act, which, with the giving of notice or the lapse of time, would constitute a
violation of any Requirement of Law by any Credit Party which, in each case,
could reasonably be expected to cause a Material Adverse Effect.
 
 
6.11
ERISA.

 
(a)           During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Authorized Officers of the Credit Parties, no event or
condition has occurred or exists as a result of which any ERISA Event could
reasonably be expected to occur, with respect to any Plan; (ii) each Plan has
been maintained, operated, and funded in compliance with its own terms and in
compliance with the provisions of ERISA, the Code, and any other applicable
Federal or state laws, except where such failure or noncompliance could not
reasonably be expected to have a Material Adverse Effect; and (iii) no Lien in
favor of the PBGC or a Plan has arisen or is reasonably likely to arise on
account of any Plan.
 
(b)           The actuarial present value of all “benefit liabilities” (as
defined in Section 4001(a)(16) of ERISA), whether or not vested, under each
Single Employer Plan, as of the last annual valuation date prior to the date on
which this representation is made or deemed made (determined, in each case, in
accordance with Financial Accounting Standards Board Statement 87, utilizing the
actuarial assumptions used in such Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan.
 
(c)           None of the Credit Parties, nor any ERISA Affiliate, has incurred,
or, to the knowledge of the Authorized Officers of the Credit Parties, could be
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan. None of the Credit Parties, nor any ERISA Affiliate, would
become subject to any withdrawal liability under ERISA if any Credit Party or
any ERISA Affiliate were to withdraw completely from all Multiemployer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made. No Credit Party, nor any ERISA Affiliate,
has received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of the
Authorized Officers of such parties, reasonably expected to be in
reorganization, insolvent, or terminated.
 
(d)           Except as could not reasonably be expected to have a Material
Adverse Effect, no prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject any Credit
Party or any ERISA Affiliate to any liability under Sections 406, 409, 502(i),
or 502(l) of ERISA or Section 4975 of the Code, or under any agreement or other
instrument pursuant to which any Credit Party or any ERISA Affiliate has agreed
or is required to indemnify any Person against any such liability.
 
(e)           No Credit Party, nor any ERISA Affiliate, has any material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106.
 
 
6.12
Corporate Structure; Capital Stock, Etc.

 
Set forth on Schedule 6.12 is a complete and accurate list of all Subsidiaries,
joint ventures, and partnerships of the Credit Parties as of the Closing
Date.  Schedule 6.12 also includes the following, with respect to each Credit
Party as of the Closing Date: (i) its jurisdiction of incorporation, (ii) other
than in the case of the Borrower, number of shares of each class of, or
membership interests constituting, Capital Stock outstanding, and (iii) number
and percentage of outstanding shares of each class or membership interests of
each Subsidiary owned (directly or indirectly) by the Credit Parties.
 
6.13           Governmental Regulations, Etc.
 
None of the transactions contemplated by this Loan Agreement (including, without
limitation, the direct or indirect use of the proceeds of the Loans) will
violate or result in a violation of the Securities Act, the Securities Exchange
Act or of Regulation U and in no event shall the proceeds of the Loans be used
for the purpose of “purchasing” or “carrying” “margin stock” within the
respective meanings of each of such terms under Regulation U.
 
 
6.14
Purpose of Loans.

 
The proceeds of the Loans hereunder shall be or have been used as follows: (a)
provide ongoing working capital and for other general corporate purposes of the
Credit Parties and their Subsidiaries (including, without limitation, capital
expenditures, Restricted Payments and Permitted Acquisitions) and (b) to pay any
costs, fees or other expenses arising from, or associated with, the
Transactions.
 
 
6.15
Environmental Matters.

 
 
Except as could not reasonably be expected to have a Material Adverse Effect:

 
(a)           each of the Real Properties and all operations at the Real
Properties are in compliance with all applicable Environmental Laws, there is no
violation of any Environmental Law with respect to the Real Properties or the
Businesses, and there are no conditions relating to the Real Properties or the
Businesses that could reasonably be expected to give rise to liability under any
applicable Environmental Laws;
 
(b)           none of the Real Properties contains, or to Borrower’s knowledge
has previously contained, any Materials of Environmental Concern at, on or under
the Real Properties in amounts or concentrations that constitutes or constituted
a violation of, or that could reasonably be expected to give rise to liability
under, Environmental Laws;
 
(c)           no Credit Party has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Real Properties or the Businesses, nor does any Authorized Officer of any
Credit Party have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(d)           materials of Environmental Concern have not been transported or
disposed of from the Real Properties, or generated, treated, stored or disposed
of at, on or under any of the Real Properties or any other location, in each
case by or on behalf of the Credit Parties in material violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;
 
(e)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Authorized Officers of the Credit Parties,
threatened in writing, under any Environmental Law to which any Credit Party is
or will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Credit Parties, the Real Properties or the Businesses; and
 
(f)           there has been no release, or threat of release, of Materials of
Environmental Concern at or from the Real Properties, or arising from or related
to the operations (including, without limitation, disposal) of the Credit
Parties in connection with the Real Properties or otherwise in connection with
the Businesses, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws.
 
 
6.16
Solvency.

 
After giving effect to the execution and delivery of the Loan Documents, the
making of any Loans under this Loan Agreement and the consummation of the
Transactions, the Borrower and its Subsidiaries, taken as a whole, will not be
“insolvent,” within the meaning of such term as defined in §101 of Title 11 of
the United States Code, as amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.
 
 
6.17
Disclosure.

 
When taken together with the Borrower’s filings with the SEC, the Credit Parties
have disclosed to the Lender all agreements, instruments, and corporate or other
restrictions to which each Credit Party is subject, and all other matters known
to any of them, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information (other than projections or general
market or economic data or conditions) furnished by or on behalf of the Credit
Parties to the Lender in connection with the negotiation of this Loan Agreement
or any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished), when taken as a whole and
taken together with the Borrower’s filings with the SEC, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not materially misleading. All projections delivered prior to,
at, or after the Closing Date are based upon estimates and assumptions, all of
which the Credit Parties believe to be in good faith in light of conditions and
facts known to Credit Parties as of the date of delivery of such projections
and, as of the Closing Date, reflect the Credit Parties’ good faith estimate of
the future financial performance of the Credit Parties and of the other
information projected therein for the period set forth therein (it being
understood that projections are subject to significant uncertainties and
contingencies and that no assurances can be given that any projection will be
realized and that variances between actual results and projected financial
results can be material).
 
 
6.18
Brokers’ Fees.

 
No Credit Party has an obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
transactions contemplated under the Loan Documents.
 
 
6.19
Labor Matters.

 
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any of the Credit Parties or their Subsidiaries as of the
Closing Date and no Credit Party nor any Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years that could reasonably be expected to have a Material Adverse Effect.
 
 
6.20
Nature of Business.

 
As of the Closing Date, each of the Credit Parties and their Subsidiaries is
engaged in a business related to technology services.
 
 
6.21
Certificates.

 
Each Credit Party is in good standing with respect to all governmental
approvals, permits, licenses, certificates (including, without limitation, doing
business certificates in all states it currently does business), inspections,
consents and franchises necessary to continue to conduct its business and the
businesses heretofore conducted by its predecessors and to own or lease and
operate its properties except, in each case, where the failure to possess the
same or so be in good standing could not reasonably be expected to have a
Material Adverse Effect.
 
 
6.22
Names.

 
No Credit Party, nor any predecessor of such parties has, during the five (5)
years preceding the Closing Date, been known as or used any other corporate,
fictitious or trade names or trade styles, other than the present corporate name
of the Credit Parties and the names listed on Schedule 6.22 hereto.
 
 
6.23
Compliance with OFAC Rules and Regulations.

 
(a)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates is in violation of and shall not violate any of the
country or list-based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


(b)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has a more than 10% of its assets located in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
Loan will be used nor have any been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity.
 
 
6.24
Anti-Terrorism Laws.

 
Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended.  Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
 
 
6.25
Investment Company Act; etc.

 
No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, the Public Utility Holding Company Act of 2005
or any federal or state statute or regulation limiting its ability to incur the
Credit Party Obligations.


6.26           Insurance.
 
The insurance coverage of the Credit Parties and their Subsidiaries is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 6.26
as of the Closing Date and such insurance coverage complies with the
requirements set forth in Section 7.5(b).


 
6.27
No Burdensome Restrictions.

 
None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


SECTION 7
 
AFFIRMATIVE COVENANTS
 
Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter for so long as this Agreement is in effect, until the Revolving
Commitment is terminated, and the Obligations (other than inchoate indemnity
obligations) and all other amounts owing to the Lender hereunder are paid in
full in cash or otherwise become subject to cash collateralization or other
arrangements reasonably satisfactory to the Lender, such Credit Party shall, and
shall cause each of their Subsidiaries, to:


 
7.1
Financial Statements.

 
The Borrower shall furnish to the Lender:


 (a)           Annual Financial Statements.  As soon as available and in any
event no later than the earlier of (i) to the extent applicable, the date the
Borrower is required by the SEC to deliver its Form 10-K for each fiscal year of
the Borrower and (ii) ninety (90) days after the end of each fiscal year of the
Borrower, a copy of the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and the related Consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such year, which shall be audited by Ernst & Young LLP or a
firm of independent certified public accountants of nationally recognized
standing, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification;


(b)           Quarterly Financial Statements.  As soon as available and in any
event no later than the earlier of (i) to the extent applicable, the date the
Borrower is required by the SEC to deliver its Form 10-Q for any fiscal quarter
of the Borrower and (ii) forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Borrower, a copy of the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such period and related Consolidated statements of income and of cash flows for
the Borrower and its Subsidiaries for such quarterly period and for the portion
of the fiscal year ending with such period, in each case setting forth in
comparative form Consolidated figures for the corresponding period or periods of
the preceding fiscal year (subject to normal recurring year-end audit
adjustments and the absence of footnotes); and


(c)           Annual Operating Budget and Cash Flow.  As soon as available, but
in any event within thirty (30) days after the end of each fiscal year of the
Borrower, a copy of the annual operating budget or plan including cash flow
projections of the Borrower and its Subsidiaries for the next four fiscal
quarter period prepared on a quarterly basis, in form and detail consistent with
those historically prepared by the Borrower, together with a summary of the
material assumptions made in the preparation of such annual budget or plan;


All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments and the absence of footnotes) and to be prepared in
the case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in GAAP.


Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Lender receives such reports from the Borrower through
electronic mail or and shall be deemed to be delivered on the date such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System; provided that, upon the Lender’s request, the
Borrower shall provide paper copies of any documents required hereby to the
Lender.


 
7.2
Certificates; Other Information.

 
Furnish to the Lender:


(a)           Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a) and 7.1(b) above, a
certificate of an Authorized Officer substantially in the form of Exhibit 7.2(a)
stating that (i) such financial statements present fairly, in all material
respects, the financial condition and results of operations of the Credit
Parties and their Subsidiaries, on a Consolidated basis, as of and for the
periods indicated in conformity with GAAP applied on a consistent basis and (ii)
such Authorized Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate and such certificate shall
include the calculations in reasonable detail required to indicate compliance
with Section 7.9 as of the last day of such period.


(b)           Reports; SEC Filings; Regulatory Reports; Press Releases;
Etc.  Promptly upon their becoming available, (i) copies of all reports (other
than those provided pursuant to Section 7.1 and those which are of a promotional
nature) and other financial information which the Borrower sends to its
stockholders, (ii) copies of all reports and all registration statements and
prospectuses, if any, which the Borrower may make to, or file with, the SEC (or
any successor or analogous Governmental Authority) or any securities exchange or
other private regulatory authority (it being understood that documents required
to be delivered pursuant to this clause (b) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date on which the
Lender receives such reports from the Borrower through electronic mail or and
shall be deemed to be delivered on the date such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System), and
(iii) all press releases and other statements made available by the Borrower to
the public concerning material developments in the business of any of the Credit
Parties (which press releases and other statements shall be deemed to be
delivered to the Lender when they are available on the Borrower’s website).


(c)           Management Letters; Etc.  Promptly upon receipt thereof, a copy or
summary of any other report, or “management letter” or similar report submitted
by independent accountants to any Credit Party or any of their Subsidiaries in
connection with any annual, interim or special audit of the books of such
Person.


(d)           General Information.  Promptly, such additional financial and
other information as the Lender may from time to time reasonably request.


 
7.3
Payment of Taxes and Other Obligations.

 
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its taxes (Federal, state, local and any other taxes) and
(b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except in each case (i) when the amount or validity
of any such taxes, obligations and liabilities is currently being contested in
good faith by appropriate proceedings and reserves, if applicable, in conformity
with GAAP with respect thereto have been provided on the books of the Credit
Parties or (ii) in the case of an obligation other than Federal or other
material taxes, to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


 
7.4
Conduct of Business and Maintenance of Existence.

 
Except as expressly permitted under Section 8.4, continue to engage in business
of the same general type as now conducted by it on the Closing Date, and
businesses reasonably related thereto or that are a reasonable extension
thereof, and preserve, renew and keep in full force and effect its corporate or
other formative existence and good standing, take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business and to comply with all contractual obligations
and Requirements of Law, in each case except as expressly permitted under
Section 8.4 or as could not reasonably be expected to have a Material Adverse
Effect.


 
7.5
Maintenance of Property; Insurance.

 
(a)           Keep all material property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).


(b)           Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption insurance in at least
such amounts and against at least such risks as are usually insured against in
the same or similar geographic area by companies engaged in the same or a
similar business; and furnish to the Lender, upon the reasonable request of the
Lender, information as to the insurance so carried.


 
7.6
Maintenance of Books and Records.

 
Keep proper books, records and accounts in which entries are made that are true
and correct in all material respects and are sufficient to prepare financial
statements in conformity with GAAP.


 
7.7
Notices.

 
Give notice in writing to the Lender of:


(a)           promptly, but in any event within ten (10) Business Days after any
Authorized Officer of a Credit Party knows thereof, the occurrence of any
Default or Event of Default;


(b)           promptly, any default or event of default under any contractual
obligation of any Credit Party or any of its Subsidiaries which involves a
monetary claim in excess of $25,000,000;


(c)           promptly, any litigation, or any investigation or proceeding known
or threatened in writing to any Credit Party (i) involving any Credit Party or
any of its Subsidiaries which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or involve a monetary
claim in excess of $25,000,000, (ii)  with respect to this Agreement or any
other Loan Document, (iii) involving an environmental claim or potential
liability under Environmental Laws which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iv) by any
Governmental Authority relating to any Credit Party or any Subsidiary thereof
and alleging fraud, deception or willful misconduct by such Person;


(d)           as soon as possible and in any event within thirty (30) days after
any Credit Party knows or has reason to know thereof:  (i) a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, reorganization or insolvency
of, any Multiemployer Plan, (ii) the institution of proceedings or the taking of
any other action by the PBGC or any Credit Party, any ERISA Affiliate or any
Multiemployer Plan, with respect to the withdrawal from, or the termination,
reorganization or insolvency of, any Single Employer Plan or Multiemployer Plan
or (iii) the occurrence of an ERISA Event;


(e)           promptly, any notice of any violation received by any Credit Party
from any Governmental Authority including, without limitation, any notice of
violation of Environmental Laws where such violation could reasonably be
expected to have a Material Adverse Effect; and


(f)           promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect; and


(g)           as soon as possible and in any event within ten (10) days after
the issuance of any non-revolving private placement notes permitted pursuant to
Section 8.1(j), the terms of such private placement notes.


Each notice pursuant to this Section shall be accompanied by a statement of an
Authorized  Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect
thereto.  In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.


 
7.8
Environmental Laws.

 
(a)           Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, comply with, and require
compliance in all material respects by all tenants and subtenants of such Credit
Party or Subsidiary, if any, with, all applicable Environmental Laws and obtain
and comply with and maintain, and ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws; and


(b)           Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings.


 
7.9
Financial Covenants.



Comply with the following financial covenants:


(a)           Total Leverage Ratio.  The Total Leverage Ratio, calculated as of
the last day of each fiscal quarter, shall be less than or equal to 3.25 to
1.00.


(b)           Interest Coverage Ratio.  The Interest Coverage Ratio, calculated
as of the last day of each fiscal quarter, shall be greater than or equal
to 3.00 to 1.00.


7.10           Additional Guarantors.
 
The Credit Parties will cause each of their Material Domestic Subsidiaries,
whether newly formed, after acquired or otherwise existing to promptly (and in
any event within (a) thirty (30) days after such Subsidiary is formed or
acquired if such Subsidiary is a Material Domestic Subsidiary (pursuant to the
definition thereof) upon its formation or acquisition or (b) forty-five (45)
days after financial statements are delivered pursuant to Section 7.1(a) which
demonstrate that a Domestic Subsidiary has become a Material Domestic Subsidiary
pursuant to the definition thereof (or, in the case of (a) or (b), such longer
period of time as agreed to by the Lender in its reasonable discretion)) become
a Guarantor hereunder by way of execution of a Joinder Agreement.  In connection
with the foregoing, the Credit Parties shall deliver to the Lender, with respect
to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 5.1(b) and (c) and such other
documents or agreements as the Lender may reasonably request.


 
7.11
Compliance with Law.

 
Comply with all Requirements of Law and orders (including Environmental Laws),
and all applicable restrictions imposed by all Governmental Authorities,
applicable to it if noncompliance with any such Requirements of Law, order or
restriction could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


 
7.12
Further Assurances and Post-Closing Covenants.

 
(a)           Additional Information.  The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Lender may reasonably
request.
 
(b)           Visits and Inspections.  Each of the Credit Parties shall permit
representatives and independent contractors of the Lender up to one time during
any twelve month period to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower if an Event of Default exists and at such reasonable times during
normal business hours, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists, the Lender (or any of its
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice and without limit to the number of
visits.  Notwithstanding the foregoing, this Section 7.12(b) shall not be
construed to limit ordinary course discussions between representatives of the
Lender and of the Credit Parties.
 
SECTION 8
 
NEGATIVE COVENANTS
 
Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter for so long as this Agreement is in effect, until the Revolving
Commitments have terminated and the Obligations (other than inchoate indemnity
obligations) and all other amounts owing to the Lender hereunder are paid in
full in cash or otherwise become subject to cash collateralization or other
arrangements reasonably satisfactory to the Lender, that:


 
8.1
Indebtedness.

 
No Credit Party will, nor will it permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:


(a)           Indebtedness arising or existing under this Agreement and the
other Loan Documents;
 
(b)           Indebtedness of the Credit Parties and their Subsidiaries existing
as of the Closing Date as referred to in the financial statements referenced in
Section 6.1 (and set out more specifically in Schedule 8.1(b) to the Disclosure
Letter) and any renewals, refinancings or extensions thereof in a principal
amount not in excess of that outstanding as of the date of such renewal,
refinancing or extension, plus an amount equal to a reasonable premium or other
reasonable amount paid and fees and expenses reasonably incurred, in connection
with such renewal, refinancing or extension;
 
(c)           Indebtedness of the Credit Parties and their Subsidiaries incurred
after the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of a
personal property asset; provided that (i) such Indebtedness when incurred shall
not exceed the purchase price or cost of construction of such personal property
asset; (ii) no such Indebtedness shall be renewed, refinanced or extended for a
principal amount in excess of the principal balance outstanding thereon at the
time of such renewal, refinancing or extension, plus an amount equal to a
reasonable premium or other reasonable amount paid and fees and expenses
reasonably incurred, in connection with such renewal, refinancing or extension;
and (iii) the total amount of all such Indebtedness shall not exceed $20,000,000
at any time outstanding;
 
(d)           Unsecured intercompany Indebtedness among the Credit Parties and
their Subsidiaries; provided, that such Indebtedness shall constitute a
Permitted Investment pursuant to Section 8.5;
 
(e)           Indebtedness and obligations owing under Bank Products;
 
(f)           Indebtedness of a Person existing at the time such Person becomes
a Subsidiary of a Credit Party, or is merged with or into a Credit Party, or in
respect of a line of business or business unit acquired in a transaction
permitted hereunder, or Indebtedness in respect of any price adjustments or
earn-out payments arising in connection with a transaction permitted hereunder,
in an aggregate principal amount not to exceed $50,000,000 at any time
outstanding for all such Persons and transactions; provided that any such
Indebtedness (other than purchase price adjustments and earn-out payments) was
not created in anticipation of or in connection with the transaction or series
of transactions pursuant to which such Person became a Subsidiary of a Credit
Party, and any renewal, refinancing or extension thereof in a principal amount
not in excess of that outstanding as of the date of such renewal, refinancing or
extension, plus an amount equal to a reasonable premium or other reasonable
amount paid and fees and expenses reasonable incurred in connection with such
renewal, refinancing or extension;
 
(g)           Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed $50,000,000 at any time outstanding;
 
(h)           secured Indebtedness of the Credit Parties and their Subsidiaries
incurred after the Closing Date incurred (i) to provide all or a portion of the
cost of construction of an operating facility or (ii) for working capital or
other general corporate purposes, so long as the aggregate principal amount of
all such Indebtedness incurred pursuant to this clause (h) shall not exceed
$100,000,000 at any time outstanding;
 
(i)           Guaranty Obligations in respect of Indebtedness of a Credit Party
or a Subsidiary to the extent such Indebtedness is permitted to exist or be
incurred pursuant to this Section;
 
(j)           unsecured Indebtedness of Credit Parties and their Subsidiaries in
respect of non-revolving private placement notes so long as (i) the aggregate
principal amount of such Indebtedness shall not exceed $100,000,000 at any time
outstanding, (ii) the affirmative covenants, negative covenants, financial
covenants and events of default in respect of such Indebtedness are no more
restrictive on the applicable obligor (taken as a whole in the judgment of the
Borrower) than the affirmative covenants, negative covenants, financial
covenants and Events of Default hereof; provided, however, that the interest
rate, fees and other economic terms of such Indebtedness shall not be required
to be less restrictive than the interest rate, fees and other economic terms
hereof and (iii) the scheduled final maturity date of such Indebtedness shall be
no earlier than six months following the Maturity Date;
 
(k)           Indebtedness with respect to surety, appeal, indemnity,
performance or other similar bonds, completion guaranties and similar
obligations in the ordinary course of business;
 
(l)           Indebtedness arising in connection with customary cash management
services and from the honoring by a bank or financial institution of a check,
draft or similar instrument drawn against insufficient funds, in each case in
the ordinary course of business;
 
(m)           customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business;
 
(n)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply agreements, in each case
incurred in the ordinary course of business; and
 
(o)           other unsecured Indebtedness of Credit Parties and their
Subsidiaries in an aggregate amount not to exceed $20,000,000 at any time
outstanding.
 
 
8.2
Liens.

 
The Credit Parties will not, nor will they permit any Subsidiary to, create,
incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for the following
(the “Permitted Liens”):


(a)            Liens created by or otherwise existing under or in connection
with this Agreement or the other Loan Documents in favor of the Lender,
including, without limitation, to cash collateralize the LC Obligations;
 
(b)            Liens securing purchase money Indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under Section
8.1(c); provided, that (i) any such Lien attaches to such property concurrently
with or within one hundred eighty (180) days after the acquisition thereof and
(ii) such Lien attaches solely to the property so acquired or financed in such
transaction and any additions, accessions, parts, improvements and attachments
thereto and the proceeds thereof;
 
 (c)            Liens securing Indebtedness permitted under Section 8.1(h);
provided, that such Lien extends only to the real property, and any buildings,
structures, parking areas or other improvements thereon and other property of
the type customarily described in a mortgage or deed of trust, of the Credit
Parties (i) owned as of the date such Indebtedness is incurred or (ii)
comprising the operating facility constructed with the proceeds of such
Indebtedness;
 
(d)            Liens for taxes, assessments, charges or other governmental
levies not yet due or as to which the period of grace, if any, related thereto
has not expired, or which are being contested in good faith by appropriate
proceedings and adequate reserves with respect thereto are maintained on the
books of any Credit Party or its Subsidiaries, as the case may be, to the extent
required by GAAP;
 
(e)            statutory, common law or contractual Liens such as carriers’,
warehousemen’s, mechanics’, materialmen’s, landlords’, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than thirty (30) days or which are being contested in good faith
by appropriate proceedings; provided that a reserve or other appropriate
provision shall have been made therefore to the extent required by GAAP;
 
(f)            pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation (other than any
Lien imposed by ERISA) and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements, in each case including pledges
or deposits securing liability for reimbursement or indemnity arrangements and
letter of credit or bank guaranty reimbursement arrangements with respect
thereto;
 
(g)            deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
 
(h)            easements, zoning restrictions, rights of way, restrictions,
minor defects, irregularities in title, and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
 
(i)            Liens existing on the Closing Date and set forth on Schedule
8.2(i) to the Disclosure Letter; provided that (i) no such Lien shall at any
time be extended to cover property or assets other than the property or assets
subject thereto on the Closing Date and any additions, accessions, parts,
improvements thereon, attachments thereto and the proceeds thereof and (ii) the
principal amount of the Indebtedness secured by such Lien shall not be extended,
renewed, refunded or refinanced except in accordance with Section 8.1;
 
(j)            any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 8.2(i) to the Disclosure
Letter); provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof);
 
(k)            (i) Liens arising in the ordinary course of business by virtue of
any contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary and (ii)
Liens of a collection bank arising under Section 4-210 of the Uniform Commercial
Code on items in the course of collection;
 
(l)            any zoning, building or similar laws or rights reserved to or
vested in any Governmental Authority;
 
(m)            restrictions on transfers of securities imposed by applicable
Securities Laws;
 
(n)            Liens arising out of judgments or awards not resulting in an
Event of Default;
 
(o)            any interest or title of a lessor, licensor or sublessor under
any lease, license or sublease entered into by any Credit Party or any
Subsidiary and not interfering in any material respect with the business of any
Credit Party or any Subsidiary and covering only the assets so leased, licensed
or subleased;
 
(p)            assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens or
rights reserved in any lease for rent or for compliance with the terms of such
lease;
 
(q)            Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted by Section 8.1(g);
 
(r)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(s)            Liens on insurance proceeds securing the premium of financed
insurance proceeds;
 
(t)            (i) licenses and sublicenses of intellectual property in the
ordinary course of business (including intercompany licensing of intellectual
property between the Borrower and any Subsidiary and between Subsidiaries in
connection with cost-sharing arrangements, distribution, marketing, make-sell or
other similar arrangements) and (ii) any interest of co-sponsors, co-owners or
co-developers of intellectual property;
 
(u)            Liens securing reasonable and customary fees for services in
favor of banks, securities intermediaries and other depository institutions;
 
(v)            Liens on any cash earnest money deposit made by the Borrower or
any Subsidiary in connection with any letter of intent or acquisition agreement
that is not prohibited by this Agreement;
 
(w)            deposits as security for contested taxes or contested import or
customs duties;
 
(x)            Liens securing any overdraft and related liabilities arising from
treasury, depository or cash management services or automated clearinghouse
transfer of funds;
 
(y)            any encumbrance or restriction with respect to the transfer of
the Equity Interests in any joint venture or similar arrangement pursuant to the
terms thereof;
 
(z)            Liens on specific items of inventory or other goods and the
proceeds thereof securing obligations in respect of documentary letters of
credit or bankers’ acceptances issued or created for the account of the Borrower
or any Subsidiary in the ordinary course of business to facilitate the purchase
shipment or storage of such inventory or other goods;
 
(aa)            assignments of the right to receive income effected as part of
the sale of a Subsidiary or business unit that is otherwise permitted pursuant
to Section 8.4;
 
(bb)            any Lien existing on any property or asset (and any additions,
accessions, parts, improvements and attachments thereto and the proceeds
thereof) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be and (ii) such Lien shall not apply to any other
property or assets (other than any additions, accessions, parts, improvements
and attachments thereto and the proceeds thereof) of the Borrower or any
Subsidiary;
 
(cc)            leases permitted by Section 8.4(a)(i);
 
(dd)            pledges or deposits made by Foreign Subsidiaries to secure
letters of credit, bank guarantees and similar instruments obtained in the
ordinary course of business in an aggregate amount not to exceed $20,000,000 at
any time outstanding; and
 
(ee)            additional Liens so long as the principal amount of Indebtedness
and other obligations secured thereby does not exceed $20,000,000 in the
aggregate.
 
 
8.3
Nature of Business.

 
No Credit Party will, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date and businesses reasonably related thereto or that constitute a reasonable
extension thereof.


 
8.4
Consolidation, Merger, Sale or Purchase of Assets, etc.

 
The Credit Parties will not, nor will they permit any Subsidiary to,


(a)           dissolve, liquidate or wind up its affairs, or sell, transfer,
lease or otherwise dispose of its property or assets (each a “Disposition”),
except the following, without duplication, shall be expressly permitted:


(i)            (A) the sale, transfer, lease or other disposition of inventory,
equipment and materials in the ordinary course of business and (B) the
conversion of cash into Cash Equivalents and Cash Equivalents into cash;


(ii)            the sale, transfer or other disposition of property or assets to
an unrelated party not in the ordinary course of business where and to the
extent that they are the result of a Recovery Event or any taking under powers
of eminent domain or by condemnation or similar proceedings;


(iii)            the sale, lease, transfer or other disposition of machinery,
parts and equipment no longer used or useful in the conduct of the business of
the Credit Parties or any of their Subsidiaries;


(iv)            the sale, lease or transfer of property or assets from one
Credit Party to another Credit Party or dissolution of any Credit Party (other
than the Borrower) to the extent any and all assets of such Credit Party are
distributed to another Credit Party;


(v)            the termination of any Bank Product;


 (vi)            transactions permitted by Section 8.4(b) and transactions
permitted by Section 8.10;


(vii)            licenses of technology in the ordinary course of business
(including, intercompany licensing of intellectual property between the Borrower
and any Subsidiary and between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell or other similar arrangements);


(viii)                       any Subsidiary that is not a Credit Party may
liquidate or dissolve if (A) the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower, (B) such
liquidation or dissolution is not materially disadvantageous to the Lenders and
(C) all assets of such liquidated or dissolved Subsidiary, after payment of all
creditors of such Subsidiary, shall be conveyed to the Borrower or a Subsidiary;


(ix)            (A) any Subsidiary that is not a Credit Party may sell,
transfer, lease or otherwise dispose of its assets to any Credit Party or
another Subsidiary that is not a Credit Party and (B) any Credit Party may sell,
transfer, lease or otherwise dispose of its assets to a Subsidiary that is not a
Credit Party in the ordinary course of business and at fair market value (as
reasonably determined by the Borrower) or in an aggregate amount not to exceed
$20,000,000 in any fiscal year of the Borrower;


(x)           to the extent constituting a transfer or disposition, (A) the
making of any Investment permitted pursuant to Section 8.5 and (B) the creation,
incurrence or assumption of any Lien permitted under Section 8.2 shall be
permitted;


(xi)            the use, transfer or disposition of cash or Cash Equivalents in
the ordinary course of business and in a manner that is not prohibited by the
terms of this Agreement;


(xii)            the Borrower and its applicable Subsidiaries may transfer to
any Domestic Subsidiary any property acquired pursuant to a Permitted
Acquisition to facilitate internal reorganizations or tax planning strategies;


(xiii)                       the settlement, waiver, release or surrender of
claims or litigation rights of any kind;


(xiv)                       the transfer of improvements or alterations made by
the Credit Parties and their Subsidiaries in connection with the lease of any
real or personal property by the Credit Parties and their Subsidiaries; and


(xv)            the sale, lease or transfer of property or assets not to exceed
10% of Consolidated Assets (measured as of the end of the immediately preceding
fiscal quarter) in the aggregate during the term of this Agreement; provided,
however, that any sale, lease or transfer of property or assets pursuant to this
clause (xv) shall not give rise to any Default as a result of a subsequent
decline in Consolidated Assets;


provided that after giving effect to any Disposition pursuant to clause (xv)
above, (A) the Credit Parties shall be in compliance on a Pro Forma Basis with
the financial covenants set forth in Section 7.9 hereof, recalculated for the
most recently ended fiscal quarter for which information is available and (B) no
Default or Event of Default shall exist or shall result therefrom; or


(b)           (i) purchase, lease or otherwise acquire (in a single transaction
or a series of related transactions) all, or substantially all of the property
or assets of any Person or any line of business or enterprise, other than
Permitted Acquisitions and other Investments or acquisitions permitted pursuant
to Section 8.5 or (ii) consummate of merger or consolidation, except for
(A) Investments or acquisitions permitted pursuant to Section 8.5 so long as if
any Credit Party subject to such merger or consolidation, a Credit Party is the
surviving entity, (B) (y) the merger or consolidation of a Subsidiary that is
not a Credit Party with and into a Credit Party; provided that such Credit Party
will be the surviving entity and (z) the merger or consolidation of a Credit
Party with and into another Credit Party; provided that if the Borrower is a
party thereto, the Borrower will be the surviving corporation, and (C) the
merger or consolidation of a Subsidiary that is not a Credit Party with and into
another Subsidiary that is not a Credit Party.


 
8.5
Advances, Investments and Loans.

 
The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment any Investment except for the following (the “Permitted
Investments”):


(a)           cash and investments constituting Cash Equivalents at the time
made;


(b)           Investments existing or contractually committed to as of the
Closing Date as set forth on Schedule 8.5(b) to the Disclosure Letter and
Investments by the Borrower and its Subsidiaries existing on the Closing Date in
the Equity Interests of its Subsidiaries;


(c)           (i) receivables owing to the Credit Parties or any of their
Subsidiaries or any receivables, prepayments, deposits and advances to suppliers
or vendors, in each case if created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
and (ii) intercompany charges of expenses and intercompany payables, in each
case if created, acquired or made in the ordinary course of business;


(d)           Investments in and loans to any Credit Party;


(e)           loans and advances to officers, directors and employees in an
aggregate amount not to exceed $5,000,000 at any time outstanding; provided that
such loans and advances shall comply with all applicable Requirements of Law
(including Sarbanes-Oxley);


(f)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with or judgments
against, customers and suppliers arising in the ordinary course of business;


(g)           Permitted Acquisitions, including the formation of a Subsidiary in
connection with a specific and identified Permitted Acquisition and the
capitalization of such Subsidiary whether by capital contribution or
intercompany loan;


(h)           (i) Investments by any Credit Party in Subsidiaries that are not
Credit Parties in an aggregate amount not to exceed $50,000,000 at any one time
outstanding and (ii) Investments by any non-Credit Party in any other non-Credit
Party;


(i)           Bank Products to the extent permitted by Section 8.1;


(j)           Investments in joint ventures and other minority interests in an
aggregate amount not to exceed $20,000,000 at any one time outstanding;


(k)           (i) Guaranties constituting Indebtedness permitted by Section 8.1
and (ii) guaranties of leases or other obligations that do not constitute
Indebtedness;


(l)           Investments arising under Hedging Agreements permitted by Section
8.1;


(m)           to the extent constituting Investments, pledges and deposits
permitted pursuant to Section 8.2;


(n)           Investments of any Person that becomes a Subsidiary after the date
hereof, provided that (i) such Investments exist at the time that such Person
becomes a Subsidiary and (ii) such Investments were not made in anticipation of
such Person becoming a Subsidiary;


(o)           security deposits, prepaid expenses and negotiable instruments
held for collection in the ordinary course of business;


(p)           leases of equipment to customers permitted by Section 8.4(a)(i);


(q)           Investments (other than Investments in Credit Parties or
Subsidiaries) arising out of the receipt of non-cash consideration for any
disposition permitted by Section 8.4 and any Investments that consist of or
result from any merger or consolidation permitted by Section 8.4; and


(r)           additional loan advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof; provided that such loans, advances
and/or Investments made after the Closing Date pursuant to this clause shall not
exceed an aggregate amount of $20,000,000 at any one time outstanding.


 
8.6
Transactions with Affiliates.

 
The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate of such Person
other than on terms and conditions substantially as favorable as would be
obtainable in a comparable arm’s-length transaction with a Person other than an
officer, director, shareholder or Affiliate, other than (a) transactions solely
between or among the Borrower and its Subsidiaries or between or among
Subsidiaries, (b) any Restricted Payment permitted by Section 8.10, (c)
Investments permitted by Section 8.5, (d) indemnification arrangements and
employee agreements, compensation arrangements (including equity-based
compensation and reasonable and customary fees paid to directors) with and
reimbursement of expenses of, in each case, current or former officers and
directors, (e) extraordinary retention, bonus or similar arrangements approved
by the Borrower’s board of directors (or a committee thereof), (f) the issuance
of Equity Interests of the Borrower to any Person, (g) advances to officers,
directors and employees of the Borrower and its Subsidiaries permitted by
Section 8.5 and (h) severance arrangements entered into in the ordinary course
of business.


 
8.7
Ownership of Subsidiaries; Restrictions.

 
The Credit Parties will not sell, transfer, pledge or otherwise dispose of any
Equity Interests in any of their Subsidiaries, nor will they permit any of their
Subsidiaries to issue, sell, transfer, pledge or otherwise dispose of any of
their Equity Interests, except in a transaction permitted by Section 8.4 or
Section 8.5.


 
8.8
Corporate Changes; Material Contracts.

 
No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year; provided that any Subsidiary acquired after the Closing Date
may change its fiscal year for GAAP purposes to correspond with the Borrower’s
fiscal year, (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect materially adverse to the interests of the Lender without the Lender’s
prior written consent.  No Credit Party shall (a) (i) change its state of
incorporation or organization, without providing thirty (30) days prior written
notice to the Lender or (ii) change its registered legal name, without providing
thirty (30) days prior written notice to the Lender, (b) have more than one
state of incorporation, organization or formation or (c) change its accounting
method (except in accordance with GAAP) in any manner adverse to the interests
of the Lender without the Lender’s prior written consent.


 
8.9
Limitation on Restricted Actions.

 
The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of (a) any such Person (other than the
Borrower) to pay dividends or make any other distributions to any Credit Party
on its Equity Interests or with respect to any other interest or participation
in, or measured by, its profits, (b) any such Person to pay any Indebtedness or
other obligation owed to any Credit Party, (c) any such Person to make loans or
advances to any Credit Party, (d) any such Person to sell, lease or transfer any
of its properties or assets to any Credit Party, or (e) any such Person to act
as a Guarantor pursuant to the Loan Documents or amend or otherwise modify the
Loan Documents, except (in respect of any of the matters referred to in
clauses (a)-(d) above) for such encumbrances or restrictions existing under or
by reason of (i) this Agreement and the other Loan Documents, (ii) applicable
law or rule, regulation, order, license, permit, grant or similar restriction of
any applicable Governmental Authority, (iii) any document or instrument
governing Indebtedness incurred pursuant to Section 8.1(c), Section 8.1(f),
Section 8.1(g), Section 8.1(h) or Section 8.1(j); provided that, other than with
respect to Section 8.1(j), any such restriction contained therein relates only
to the asset securing such Indebtedness, (iv) any Permitted Lien or any document
or instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (v) customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or assets pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is, or the assets
that are, to be sold and such sale is permitted hereunder, (vi) customary
provisions in leases, licenses and other contracts restricting the assignment,
subletting or encumbrance thereof, (vii) restrictions and conditions in any
indenture, agreement, document, instrument or other arrangement relating to the
assets or business of any Subsidiary existing prior to the consummation of a
Permitted Acquisition in which such Subsidiary was acquired (and not created in
contemplation of such Permitted Acquisition), (viii) contractual encumbrances or
restrictions in effect as of the date hereof and set forth on Schedule 8.9 to
the Disclosure Letter (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (ix) customary provisions in joint ventures agreements (and other
similar agreements) (provided that such provisions apply only to such joint
venture and to Equity Interests in such joint venture), (x) customary net worth
provisions or similar financial maintenance provisions contained in real
property leases entered into by a Subsidiary, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and the Subsidiaries to meet
their ongoing obligations under the Loan Documents, (xi) restrictions on cash or
other deposits imposed by customers of the Borrower or any Subsidiary under
contracts entered into in the ordinary course of business, and (xii)
restrictions under any arrangement with any Governmental Authority imposed on
any Foreign Subsidiary in connection with governmental grants, financial aid,
tax holidays or similar benefits or economic interests.


 
8.10
Restricted Payments.

 
The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of Equity
Interests of such Person, (b) to make dividends or other distributions payable
to the Credit Parties (directly or indirectly through its Subsidiaries), (c) to
make Restricted Payments to any Credit Party or Subsidiary thereof and to any
other Person that owns an Equity Interest in such Person, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made, (d) to make Restricted Payments so long
as after giving effect to each such Restricted Payment on a Pro Forma Basis (i)
no Default or Event of Default shall then exist or would result therefrom, (ii)
the Credit Parties shall be in compliance with each of the financial covenants
set forth in Section 7.9 hereof and (iii) Liquidity shall be at least
$50,000,000, (e) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management,
employees or other eligible service providers of the Borrower and its
Subsidiaries, (f) the Borrower may distribute rights pursuant to a stockholder
rights plan or redeem such rights, provided that such redemption is in
accordance with the terms of such stockholder rights plan, (g) the Borrower may
make Restricted Payments in connection with the retention of Equity Interests in
payment of withholding taxes in connection with equity-based compensation plans,
(h) the Borrower or any Subsidiary may receive or accept the return to the
Borrower or any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims or as a result of purchase price adjustments (including
earn-outs and similar obligations), and (i) to make other Restricted Payments in
an aggregate amount not to exceed $5,000,000 in any Four-Quarter Period.


 
 
8.11
Sale Leasebacks.

 
The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary has sold or transferred
or is to sell or transfer to a Person which is not a Credit Party or a
Subsidiary or (b) which any Credit Party or any Subsidiary intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by a Credit Party or a Subsidiary to another Person
which is not a Credit Party or a Subsidiary in connection with such lease.


 
8.12
No Further Negative Pledges.

 
The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, except
(a) pursuant to this Agreement and the other Loan Documents, (b) pursuant to any
document or instrument governing Indebtedness incurred pursuant to
Section 8.1(c), Section 8.1(f), Section 8.1(g), Section 8.1(h) or Section
8.1(j); provided that, other than with respect to Section 8.1(j), any such
restriction contained therein relates only to the asset securing such
Indebtedness, (c) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien; (d) customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or assets pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is, or the assets
that are, to be sold and such sale is permitted hereunder, (e) customary
provisions in leases, licenses and other contracts restricting the assignment,
subletting or encumbrance thereof, (f) restrictions and conditions in any
indenture, agreement, document, instrument or other arrangement relating to the
assets or business of any Subsidiary existing prior to the consummation of a
Permitted Acquisition in which such Subsidiary was acquired (and not created in
contemplation of such Permitted Acquisition, (g) contractual encumbrances or
restrictions in effect as of the date hereof and set forth on Schedule 8.12 to
the Disclosure Letter (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (h) customary provisions in joint ventures agreements (and other
similar agreements) (provided that such provisions apply only to such joint
venture and to Equity Interests in such joint venture), (i) restrictions on cash
or other deposits imposed by customers of the Borrower or any Subsidiary under
contracts entered into in the ordinary course of business, (j) restrictions
under any arrangement with any Governmental Authority imposed on any Foreign
Subsidiary in connection with governmental grants, financial aid, tax holidays
or similar benefits or economic interests, (k) restrictions imposed by
applicable law or any applicable rule, regulation, order, license, permit, grant
or similar restriction.


SECTION 9
 
EVENTS OF DEFAULT
 
 
9.1
Events of Default.

 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)           Payment.  (i) The Borrower shall fail to pay any principal on any
Loan or Revolving Note when due (whether at maturity, by reason of acceleration
or otherwise) in accordance with the terms hereof or thereof; or (ii) the
Borrower shall fail to reimburse the Lender for any LC Exposure Obligations when
due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof; or (iii) the Borrower shall fail to pay any interest on
any Loan or any fee or other amount payable hereunder when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof and such failure shall continue unremedied for three (3) Business Days;
or (iv) or any Guarantor shall fail to pay on the Guaranty in respect of any of
the foregoing or in respect of any other Guaranty Obligations hereunder (after
giving effect to the grace period in clause (iii)); or


(b)           Misrepresentation.  Any representation or warranty made or deemed
made herein or in any of the other Loan Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall prove (i) with respect to
representations and warranties that contain a materiality qualification, to have
been incorrect, false or misleading on or as of the date made or deemed made; or
(ii) with respect to representations and warranties that do not contain a
materiality qualification, to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made; or


(c)           Covenant Default.


(i)            Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Sections 7.1, 7.2,
7.4, 7.7, 7.9, 7.11 and Section 8.


(ii)           Any Credit Party shall fail to comply with any other covenant
contained in this Agreement or the other Loan Document (other than as described
in Sections 9.1(a) or 9.1(c)(i) above) and, with respect to this clause (ii)
only, such breach or failure to comply is not cured within thirty (30) days of
its occurrence; or


(d)           Indebtedness Cross-Default.  (i) Any Credit Party or any of its
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness (other than the Loans, Reimbursement Obligations and the Guaranty)
in a principal amount outstanding of at least $25,000,000 for the Credit Parties
and any of their Subsidiaries in the aggregate beyond any applicable grace
period, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) any Credit Party or any of its Subsidiaries
shall default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, Reimbursement
Obligations and the Guaranty) in a principal amount outstanding of at least
$25,000,000in the aggregate for the Credit Parties and their Subsidiaries or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to be
repurchased, prepaid, deferred or redeemed (automatically or otherwise);
provided that this clause (d) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;


(e)           Bankruptcy Default.  (i) A Credit Party or any of its Material
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or a Credit Party or any of its Material
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against a Credit Party or any of its Material
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against a Credit Party or any of its Material Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of their assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within sixty (60)
days from the entry thereof; or (iv) a Credit Party or any of its Material
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) a Credit Party or any of its Material Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing their
inability to, pay its debts as they become due; or


(f)           Judgment Default.  (i) One or more judgments or decrees shall be
entered against a Credit Party or any of its Subsidiaries involving in the
aggregate a liability (to the extent not covered by insurance) of $25,000,000 or
more and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within earlier of (A) sixty
(60) days from the entry thereof or (B) the expiration of the period during
which an appeal of such judgment or decree is permitted or (ii) any injunction,
temporary restraining order or similar decree shall be issued against a Credit
Party or any of its Subsidiaries that, individually or in the aggregate, could
result in a Material Adverse Effect; or


(g)           ERISA Default.  The occurrence of any of the following involving,
individually or in the aggregate, liability to the Credit Parties of $25,000,000
or more:  (i) Any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Credit Parties or any ERISA Affiliate, (iii) an
ERISA Event shall occur, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) a Credit Party, any of its Subsidiaries or
any ERISA Affiliate shall, or in the reasonable opinion of the Lender is likely
to, incur any liability in connection with a withdrawal from, or the Insolvency
or Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and, in each case in
clauses (iv) through (vi) above, such event or condition shall occur or exist
with respect to a Plan; or


(h)           Change of Control.  There shall occur a Change of Control; or


(i)           Invalidity of Guaranty.  At any time after the execution and
delivery thereof, Article 4, for any reason other than the satisfaction in full
of all Credit Party Obligations, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, or any Credit Party shall contest the validity, enforceability, perfection
or priority of any Loan Document in writing or deny in writing that it has any
further liability, including with respect to future advances by the Lender,
under any Loan Document to which it is a party; or


(j)           Invalidity of Loan Documents.  Any Loan Document shall fail to be
in full force and effect or to give the Lender the, rights, powers and
privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive).


 
9.2
Acceleration; Remedies.

 
Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Revolving Commitments shall immediately terminate and the Loans (with accrued
interest thereon), and all other amounts under the Loan Documents (including,
without limitation, the maximum amount of all contingent liabilities under
Letters of Credit) shall immediately become due and payable, and (b) if such
event is any other Event of Default, any or all of the following actions may be
taken:  (i) the Lender may declare the Revolving Commitment to be terminated
forthwith, whereupon the Revolving Commitment shall immediately terminate;
(ii) the Lender may declare the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the Revolving Note to be due and
payable forthwith and direct the Borrower to pay to the Lender cash collateral
as security for the LOC Obligations for subsequent drawings under then
outstanding Letters of Credit an amount equal to the maximum amount of which may
be drawn under Letters of Credit then outstanding, whereupon the same shall
immediately become due and payable; and/or (iii) the Lender may exercise such
other rights and remedies as provided under the Loan Documents and under
applicable law.


SECTION 10
 
MISCELLANEOUS
 
 
10.1
Notices.

 
Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below, (c) the Business Day following the day on which the same
has been delivered prepaid by a reputable national overnight air courier service
offering delivery service, or (d) the third Business Day following the day on
which the same is sent by certified or registered mail, postage prepaid, in each
case to the respective parties at the address, in the case of the Credit Parties
and the Lender, set forth below, or at such other address as such party may
specify by written notice to the other parties hereto:
 
if to any Credit Party, to Borrower:
 
           National Instruments Corporation
11500 N. MoPac Expressway
Austin, TX 78759-3504
Attn:           Chris Franco
Tel:           +1 512 632 3254
Tel:           +353 86 041 3821
Fax:           +1 512 683-7054
Fax:           +353 1 247 5901, 5902
e-mail: chris.franco@ni.com


With a copy (which shall not constitute notice to any Credit Party) to:


National Instruments Corporation
11500 N. MoPac Expressway
Austin, TX 78759-3504
Attn:           Blaine Wright
Tel:           +1 512 683 6846
Tel:           +1 512 705 9150
Fax:           +1 512 683-7054
e-mail: blaine.wright@ni.com


if to the Lender:
 
Wells Fargo Bank, National Association
111 Congress Avenue
Austin, Texas 78701
Attn:           Michael Brewer
Tel:           512-344-7037
Fax:           866-412-5793


 
With a copy (which shall not constitute notice to the Lender) to:
 
King & Spalding LLP
100 N. Tryon St., Suite 3900
Charlotte, North Carolina 28202
Attn:           Ronald Lovelace
Tel:           704-503-2591
Fax:           704-503-2622


 
10.2
Right of Set-Off; Adjustments.

 
Upon the occurrence and during the continuance of any Event of Default, the
Lender (and each of its Affiliates) is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, and without advance notice
to any Credit Party (any such notice being expressly waived by each Credit
Party) to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Lender (or any of its Affiliates) to or for the credit or the
account of any Credit Party against any and all of the obligations of such
Person now or hereafter existing under this Loan Agreement (specifically
including the Guaranteed Obligations), under the Revolving Note, under any other
Loan Document or otherwise, irrespective of whether the Lender shall have made
any demand hereunder or thereunder and although such obligations may be
unmatured. The rights of the Lender under this Section 10.2 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that the Lender may have.
 
 
10.3
Successors and Assigns.

 
(a)           The provisions of this Loan Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that, except as permitted by Section 8.4, the
Credit Parties may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Lender (and any
attempted assignment or transfer by any Credit Party without such consent shall
be null and void). Nothing in this Loan Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Indemnified Parties) any legal or equitable right,
remedy or claim under or by reason of this Loan Agreement.
 
(b)           The Lender may transfer (including granting rights of
participation herein), syndicate or otherwise assign to one or more Persons all
or a portion of its rights and obligations under this Loan Agreement (including
all or a portion of its Revolving Commitment and the Loans) or any of the
remaining Loan Documents. The Lender will consult with the Borrower regarding
any transfer of any commitments or any Loan so long as no Default shall have
occurred and is continuing hereunder, provided, however, that all decisions
regarding the same shall be made by the Lender in the Lender’s sole discretion.
Notwithstanding anything to the contrary herein, any Person to which the Lender
transfers rights of participation herein shall be entitled to no greater payment
pursuant to Section 3.9 than the Lender transferring such rights would have been
entitled to had no such rights been transferred.
 
(c)           The Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Loan Agreement (including under its
Revolving Note, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank.
 
 
10.4
No Waiver; Remedies Cumulative.

 
No failure or delay on the part of the Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Lender and any of the Credit Parties shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein are cumulative
and not exclusive of any rights or remedies which the Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle the
Credit Parties to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Lender to any other or
further action in any circumstances without notice or demand.
 
 
10.5
Expenses; Indemnification.

 
(a)           The Credit Parties jointly and severally agree to pay on demand
all costs and expenses of the Lender in connection with the preparation,
execution, delivery, administration, modification, and amendment of this Loan
Agreement, the other Loan Documents, and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and expenses of
counsel for the Lender with respect thereto and with respect to advising the
Lender as to its rights and responsibilities under the Loan Documents. The
Credit Parties further jointly and severally agree to pay on demand all costs
and expenses of the Lender, if any (including, without limitation, reasonable
attorneys’ fees and expenses), in connection with any work-out or restructuring
relating to the Loan Facilities or any Letter of Credit or any enforcement
(whether through negotiations, legal proceedings, or otherwise) of any of the
Loan Documents.
 
(b)           The Credit Parties jointly and severally agree to indemnify and
hold harmless the Lender and each of its Affiliates and their respective
directors, officers, employees, partners, representatives, advisors and agents
and each of their respective heirs, successors and assigns (each, an
“Indemnified Party”) from and against any and all Losses (as defined below) that
are incurred by or awarded against such Indemnified Party, in each case arising
out of or in connection with or by reason of  a third-party claim, suit or
action to the extent arising from any negligence or willful misconduct of any
Credit Party in (i) any matters contemplated by this Agreement or the other Loan
Documents (including any refusal by the Lender to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (ii) any
of the transactions contemplated herein or (iii) the actual or proposed use of
the proceeds of the Loans or any Letter of Credit; provided that no Indemnified
Party will have any right to indemnification for any of the foregoing to the
extent resulting from such Indemnified Party’s own negligence or willful
misconduct.  In the case of an investigation, litigation or proceeding to which
the indemnity in this Section 10.5 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any of
the Credit Parties, their respective directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated.  The Indemnified Parties shall only have liability to the Credit
Parties (as opposed to any other person).  The Credit Parties agree not to
assert any claim against the Lender, any of its Affiliates, or any of their
respective directors, officers, employees, attorneys, agents, and advisors, on
any theory of liability for any indirect, consequential or punitive damages that
may be alleged as a result of the Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Loans
or any Letter of Credit. The Credit Parties agree to not, without the prior
written consent of each Indemnified Party affected thereby, settle any
threatened or pending claim or action that would give rise to the right of any
Indemnified Party to claim indemnification hereunder unless such settlement is
solely for money damages to be paid by the Credit Parties.  Each Indemnified
Party agrees to provide the Credit Parties with prompt written notice of any
claim, action, suit or allegation that may give rise to a right to indemnity
under this Section 10.5; provided however that the Credit Parties will only be
relieved of their obligations under this Section to the extent their ability to
defend the claim is actually prejudiced by the failure to provide prompt
notice.  Each Indemnified Party will render sole control over the defense of any
claim for which it is seeking indemnity under this Section, and will not settle
any such claim without the prior written consent of the Credit Parties.  The
term “Losses” as used in this Section 10.5 shall mean (i) any amounts awarded by
a court of competent jurisdiction or arbitrator to a third party against the
Indemnified Party based on indemnifiable claims after the Credit Parties have
presented their defenses (or after such Person has elected not to, or failed to,
defend such indemnifiable claims); (ii) any amounts paid to a third party in
settlement of indemnifiable claims to the extent such amounts were agreed to in
writing by the Credit Parties (or agreed to by the Indemnified Party after the
Credit Parties have elected not to, or failed to, defend such indemnifiable
claims); and (iii) attorney’s fees and other costs incurred by the Credit
Parties associated with defending indemnifiable claims (or reasonable attorney’s
fees and other reasonable costs incurred by the Indemnified Parties associated
with defending indemnifiable claims if the Credit Parties have elected not to,
or failed to, defend such indemnifiable claims).
 
(c)           Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 10.5 shall survive the repayment of the Credit Party
Obligations and the termination of the Revolving Commitment hereunder.
 
(d)           As used herein or elsewhere in the Loan Documents, “reasonable
attorneys’ fees” means attorneys fees actually incurred without regard to
statutory presumption.
 
 
10.6
Amendments, Waivers and Consents.

 
Neither this Loan Agreement nor any other Loan Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, each of the Credit Parties party
thereto and the Lender.
 
 
10.7
Counterparts.

 
This Loan Agreement may be executed in any number of counterparts, each of which
when so executed shall be an original, but all of which shall constitute one and
the same instrument. It shall not be necessary in making proof of this Loan
Agreement to produce or account for more than one such counterpart for each of
the parties hereto. Delivery by facsimile or other electronic transmission by
any of the parties hereto of an executed counterpart of this Loan Agreement
shall be as effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered.
 
 
10.8
Headings.

 
The headings of the sections hereof are provided for convenience only and shall
not in any way affect the meaning or construction of any provision of this Loan
Agreement.
 
 
10.9
Survival.

 
All indemnities set forth herein shall survive the execution and delivery of
this Loan Agreement, the making of the Loans, the issuance, amendment or renewal
of any Letter of Credit, the repayment of the Loans and other obligations under
the Loan Documents and the termination of the Revolving Commitment hereunder,
and all representations and warranties made by the Credit Parties herein shall
survive until this Loan Agreement shall be terminated in accordance with the
terms of Section 10.13(b).
 
10.10
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

 
(a)           THIS LOAN AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED
THEREIN, THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or
proceeding with respect to this Loan Agreement or any other Loan Document may be
brought in the courts of the State of Texas or of the United States for the
Western District of Texas, Austin Division, and, by execution and delivery of
this Loan Agreement, each of the Credit Parties hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
nonexclusive jurisdiction of such courts. Each of the Credit Parties further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address set out for
notices pursuant to Section 10.1, such service to become effective three (3)
days after such mailing. Nothing herein shall affect the right of the Lender to
serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.
 
(b)           Each of the Credit Parties hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this Loan
Agreement or any other Loan Document brought in the courts referred to in
subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
(c)           EACH PARTY TO THIS LOAN AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS LOAN AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
10.11
Severability.

 
If any provision of any of the Loan Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
10.12
Entirety.

 
This Loan Agreement together with the other Loan Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any Agreements or
correspondence relating to the Loan Documents or the transactions contemplated
herein and therein.
 
10.13
Binding Effect; Termination.

 
(a)           This Loan Agreement shall become effective at such time on or
after the Closing Date when it shall have been executed by each Credit Party and
the Lender, and the Lender shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signature of the Lender, and
thereafter this Loan Agreement shall be binding upon and inure to the benefit of
each Credit Party, the Lender and their respective successors and assigns.
 
(b)           The term of this Loan Agreement shall be until the Credit Party
Obligations are Fully Satisfied and no Letter of Credit is outstanding.
 
10.14
Confidentiality.

 
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its (and its Affiliates’) directors, officers, employees and the Lender,
including accountants, legal counsel and other advisors who are involved in the
preparation, execution, delivery, administration, modification, and/or amendment
(as applicable) of this Loan Agreement (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Loan Agreement; (e) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Loan Agreement or the enforcement of rights hereunder; (f) subject to an
agreement containing provisions substantially the same as those of this Section
10.14, to (i) any assignee of or participant in, or any prospective assignee of
or participant in, any of the Lender’s rights or obligations under this Loan
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to Credit
Party Obligations; (g) with the consent of the Credit Parties, (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 10.14 or (ii) becomes available to the Lender on a
nonconfidential basis from a source other than the Credit Parties; or (i) to any
nationally recognized rating agency that requires access to information about a
the Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such the Lender or its Affiliates (it being understood
that such rating agency will be informed of the confidential nature of such
information and instructed to keep such information confidential).  For the
purposes of this Section, “Information” means all information received from the
Credit Parties relating to the Credit Parties or their business, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Credit Parties; provided that, in the case of
information received from the Credit Parties after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.14 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
10.15
Conflict.

 
To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Loan Document, on the other
hand, this Loan Agreement shall control.
 
10.16                      No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of the Transactions, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Lender, on the other hand, and the Credit
Parties are capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the Transactions and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Lender is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any Credit Party or any of their Affiliates,
stockholders, creditors or employees or any other Person; (c) the Lender has not
assumed nor will assume an advisory, agency or fiduciary responsibility in favor
of any Credit Party with respect to the Transactions or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Lender has
advised or is currently advising any Credit Party or any of its Affiliates on
other matters) and the Lender has no obligation to any Credit Party or any of
their Affiliates with respect to the Transactions except those obligations
expressly set forth herein and in the other Loan Documents; (d) the Lender and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
the Lender has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Lender has not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to the Transactions (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of the Credit Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Lender with respect to any breach or alleged breach of agency or
fiduciary duty with respect to the Transactions.
 
10.17                      Continuing Agreement.
 
This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been Fully Satisfied and all Letters of Credit have been terminated.  Upon
termination, the Credit Parties shall have no further obligations (other than
those obligations that expressly survive the termination of this Credit
Agreement) under the Loan Documents; provided that should any payment, in whole
or in part, of the Credit Party Obligations be rescinded or otherwise required
to be restored or returned by the Lender, whether as a result of any proceedings
in bankruptcy or reorganization or otherwise, then the Loan Documents shall
automatically be reinstated and all amounts required to be restored or returned
and all costs and expenses incurred by the Lender in connection therewith shall
be deemed included as part of the Credit Party Obligations.


[SIGNATURE PAGE TO FOLLOW]
 


 

 
 

--------------------------------------------------------------------------------

 
LOAN AGREEMENT
NATIONAL INSTRUMENTS CORPORATION



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Loan Agreement to be duly executed and delivered as of the date first above
written.
 


 
BORROWER:
NATIONAL INSTRUMENTS CORPORATION,

 
 
a Delaware corporation

 


By:           /s/ Alexander M. Davern 
Name:     Alexander M. Davern
Title:       Chief Operating Officer


 


 
GUARANTORS:
AWR CORPORATION,

 
a Delaware corporation





By:           /s/ Eric Starkloff 
Name:     Eric Starkloff
Title:       President


 
 
NATIONAL INSTRUMENTS EUROPE CORPORATION,

 
a Texas corporation





By:           /s/ Alexander M. Davern 
Name:     Alexander M. Davern
Title:       President




 
PHASE MATRIX, INC.,

 
a California corporation





By:           /s/ Eric Starkloff 
Name:     Eric Starkloff
Title:       President


 


 


 


 
LENDER:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


By:           /s Michael Brewer 
Name:     Michael Brewer
Title:       Vice-President











DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1


[FORM OF]
PERMITTED ACQUISITION CERTIFICATE




TO:                      Wells Fargo Bank, National Association, as Lender


RE:
Loan Agreement, dated as of May 9, 2013, by and among National Instruments
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto and Wells Fargo Bank, National Association, as Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Loan Agreement)



DATE:                                [Date]




[Insert applicable Credit Party] intends to consummate an acquisition described
below (the “Acquisition”) relating to [_____] (the “Target”).  The undersigned
officer of the [insert applicable Credit Party], hereby certifies that:


(a)           The Acquisition is of [check applicable box]:


           All or substantially all of the assets or a majority of the
outstanding Voting Stock or economic interests of a Person that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 7.4 of the Loan
Agreement.


           A Person by a merger, amalgamation or consolidation or any other
combination with such Person that is a type of business (or assets used in a
type of business) permitted to be engaged in by the Credit Parties and their
Subsidiaries pursuant to Section 7.4 of the Loan Agreement.


           Any division, line of business or other business unit of a Person
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Credit Parties and their Subsidiaries pursuant to
Section 7.4 of the Loan Agreement.


(b)           No Default or Event of Default exists or would exist after giving
effect to the Acquisition.


(c)           After giving effect to the Acquisition on a Pro Forma Basis, (i)
the Credit Parties are in compliance with each of the financial covenants set
forth in Section 7.9 of the Loan Agreement and (ii) the Total Leverage Ratio is
0.25 to 1.00 less than the then-applicable level set forth in Section 7.9, in
each case as demonstrated by the financial covenant calculations set forth on
Schedule A attached hereto.


(d)           Attached hereto as Schedule B is a description of the material
terms of the Acquisition.


(e)           [Include for Acquisition with total consideration in excess of
$75,000,000:] Attached hereto as Schedule C are the [audited financial
statements] [management-prepared financial or pro forma financial statements] of
the Target for its two most recent fiscal years and for any fiscal quarters
ended within the fiscal year to date.


(f)           The Acquisition is not a “hostile” acquisition and has been
approved by the Board of Directors and/or shareholders (or their respective
equivalents) of the Target and, to the extent required by applicable law, the
applicable Credit Party.


(g)           After giving effect to the Acquisition, there is at least
$50,000,000 of Liquidity.


This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation


By:                                                      
Name:                                                                
Title:                                                                

DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

Schedule A


Financial Covenant Calculations




[TO BE COMPLETED BY BORROWER]







DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

Schedule B


Description of Material Terms




[TO BE COMPLETED BY BORROWER]









DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

Schedule C


[Audited Financial Statements] [Management-Prepared Financial or Pro Forma
Financial Statements]




[TO BE COMPLETED BY BORROWER]











DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.1(b)(i)


[FORM OF]
NOTICE OF BORROWING




TO:                      Wells Fargo Bank, National Association, as Lender


RE:
Loan Agreement, dated as of May 9, 2013, by and among National Instruments
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto and Wells Fargo Bank, National Association, as Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Loan Agreement)



DATE:                                [Date]




Pursuant to Section 2.1(b)(i) of the Loan Agreement, the Borrower hereby
requests the following (the “Proposed Borrowing”):


Revolving Loans be made as follows:


Date
Amount
Interest
Rate
(Base Rate/
LIBOR-Based Rate)
Interest
Period
(one, two, three, six, nine or twelve months
-- for LIBOR-Based Rate only)
                       



NOTE:
LOAN BORROWINGS THAT ARE (A) BASE RATE LOANS MUST BE IN A MINIMUM AGGREGATE
AMOUNT OF $1,000,000 AND IN INTEGRAL MULTIPLES OF $500,000 IN EXCESS THEREOF (OR
THE REMAINING AMOUNT OF THE REVOLVING COMMITTED AMOUNT, IF LESS)AND (B) LIBOR
LOANS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $1,000,000 AND IN INTEGRAL
MULTIPLES OF $500,000 IN EXCESS THEREOF (OR THE REMAINING AMOUNT OF THE
REVOLVING COMMITTED AMOUNT, IF LESS).



The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


(a)           The representations and warranties set forth in Section 6 of the
Loan Agreement are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case on and as of the date of
the Proposed Borrowing as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain (i) with respect to representations and warranties that
contain a materiality qualification, true and correct as of such earlier date
and (ii) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects as of such
earlier date.


(b)           No Default or Event of Default has occurred and is continuing
prior to or after giving effect to the Proposed Borrowing.


(c)           Immediately after giving effect to the making of the Proposed
Borrowing (and the application of the proceeds thereof), the sum of the
aggregate principal amount of outstanding Loans plus outstanding LC Exposure
does not exceed the Revolving Committed Amount then in effect.


This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation


By:                                                      
Name:                                                                
Title:                                                                







DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.1(e)


[FORM OF]
REVOLVING NOTE


[Date]




FOR VALUE RECEIVED, the undersigned, NATIONAL INSTRUMENTS CORPORATION, a
Delaware corporation (the “Borrower”) hereby unconditionally promises to pay, on
the Maturity Date (as defined in the Loan Agreement referred to below), to WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), in lawful money of the United
States of America and in immediately available funds, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the undersigned
pursuant to Section 2.1 of the Loan Agreement referred to below.  The
undersigned further agrees to pay interest in like money at such office on the
unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Loan Agreement.


This Revolving Note is the Revolving Note referred to in the Loan Agreement,
dated as of May 9, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Loan Agreement”), by and among the
Borrower, the Guarantors from time to time party thereto and the Lender, and the
holder is entitled to the benefits thereof.  Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Loan Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Loan Agreement, all amounts then remaining unpaid on
this Revolving Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.  In the event this Revolving Note is not paid
when due at any stated or accelerated maturity, the Borrower agrees to pay, to
the extent provided for in the Loan Agreement, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.


To the extent permitted by applicable law, all parties now and hereafter liable
with respect to this Revolving Note, whether maker, principal, surety, endorser
or otherwise, hereby waive presentment, demand, protest and all other notices of
any kind.


This Revolving Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation


By:                                                      
Name:                                                                
Title:                                                                



DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.2


[FORM OF]
NOTICE OF CONTINUATION




TO:                      Wells Fargo Bank, National Association, as Lender


RE:
Loan Agreement, dated as of May 9, 2013, by and among National Instruments
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto and Wells Fargo Bank, National Association, as Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Loan Agreement)



DATE:                                [Date]




Pursuant to Section 3.2 of the Loan Agreement, the Borrower hereby requests
extension of the following Loans be made as follows (the “Proposed Extension”):


 
Applicable Loan
Current Interest Rate and Interest Period
 
 
Date
 
Amount to be
extended
Requested Interest
Period
(one, two, three, six, nine or twelve months
-- for LIBOR-Based Rate only)
                             



The undersigned hereby certifies that this Notice of Continuation constitutes a
representation and warranty by the Borrower of each condition set forth in
Section 5.2 (other than clause (b) thereof) of the Loan Agreement.


This Notice of Continuation may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation


By:                                                      
Name:                                                                
Title:                                                                





DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 



EXHIBIT 5.1(f)


[FORM OF]
CLOSING CERTIFICATE


TO:                      Wells Fargo Bank, National Association, as Lender


RE:
Loan Agreement, dated as of May 9, 2013, by and among National Instruments
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto and Wells Fargo Bank, National Association, as Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Loan Agreement)



DATE:                                [Date]




Pursuant to the terms of Section 5.1(f) of the Loan Agreement, the undersigned
officer of the Borrower, hereby certifies on behalf of the Credit Parties and
not in any individual capacity that, as of the date hereof:


(a)           There does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority (i) affecting the Loan Agreement or the other Loan
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (ii) that purports to affect any Credit
Party or any of its Subsidiaries, or any Transaction, which action, suit,
investigation, litigation or proceeding could reasonably be expected to have a
Material Adverse Effect, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date.


(b)           Immediately after giving effect to the Loan Agreement, the other
Loan Documents and all Transactions contemplated to occur on the Closing Date,
(i) no Default or Event of Default exists, (ii) all representations and
warranties contained in the Loan Agreement and in the other Loan Documents are
(A) with respect to representations and warranties that contain a materiality
qualification, true and correct and (B) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects and (iii) the Credit Parties are in compliance on a Pro
Forma Basis with each of the initial financial covenants set forth in
Section 7.9 of the Loan Agreement, as demonstrated by the financial covenant
calculations set forth on Schedule A attached hereto, as of the last day of the
most recent fiscal quarter ended at least twenty (20) days prior to the Closing
Date.


This Financial Condition Certificate may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation


By:                                                      
Name:                                                                
Title:                                                                

DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

Schedule A


Financial Covenant Calculations


[TO BE COMPLETED BY BORROWER]



DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 5.1(i)


[FORM OF]
SOLVENCY CERTIFICATE




TO:                      Wells Fargo Bank, National Association, as Lender


RE:
Loan Agreement, dated as of May 9, 2013, by and among National Instruments
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto and Wells Fargo Bank, National Association, as Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Loan Agreement)



DATE:                                [Date]




The undersigned [chief financial officer] of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Borrower and its
Subsidiaries and is duly authorized to execute this certificate on behalf of the
Borrower and the Credit Parties.


The undersigned certifies that he/she has made such investigation and inquiries
as to the financial condition of the Borrower and its Subsidiaries as the
undersigned deems necessary and prudent for the purpose of providing this
Certificate.  The undersigned acknowledges that the Lender is relying on the
truth and accuracy of this Certificate in connection with the making of Loans
and other extensions of credit under the Loan Agreement.


The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof (it being understood that
projections are subject to significant uncertainties and contingencies and that
no assurances can be given that any projection will be realized and that
variances between actual results and projected financial results can be
material).


BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the execution and delivery of the Loan Documents, the making of
any Loans under the Loan Agreement and the consummation of the Transactions:


(a)           The Borrower and its Subsidiaries, taken as a whole, will not be
“insolvent,” within the meaning of such term as defined in Section 101 of Title
11 of the United States Code, as amended from time to time.


(b)           The Borrower and its Subsidiaries, taken as a whole, will not be
unable to pay their debts generally as such debts become due.


(c)           The Borrower and its Subsidiaries, taken as a whole, will not have
unreasonably small capital to engage in any business or transaction, whether
current or contemplated.


This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation


By:                                                      
Name:                                                                
Title:                                                                

DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.2(a)


[FORM OF]
OFFICER’S COMPLIANCE CERTIFICATE




TO:                      Wells Fargo Bank, National Association, as Lender


RE:
Loan Agreement, dated as of May 9, 2013, by and among National Instruments
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto and Wells Fargo Bank, National Association, as Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Loan Agreement)



DATE:                                [Date]




For the fiscal [quarter] [year] ended [_________________, _____].


The undersigned hereby certifies on behalf of the Credit Parties that, to the
best of his/her knowledge, with respect to the Loan Agreement:


(a)           The financial statements delivered for the fiscal period referred
to above present fairly in all material respects the financial condition and
results of operations of the Credit Parties and their Subsidiaries on a
Consolidated basis, as of and for the period indicated above, in conformity with
GAAP applied on a consistent basis.


(b)           I have obtained no knowledge of any existing Default or Event of
Default under the Loan Agreement;1


(d)           Attached hereto on Schedule A are calculations in reasonable
detail demonstrating compliance by the Credit Parties with the financial
covenants contained in Section 7.9 of the Loan Agreement as of the last day of
the fiscal period referred to above.


This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

 
 
1 If a Default or Event of Default shall have occurred, an explanation of such
Default or Event of Default shall be provided on a separate page attached hereto
together with an explanation of the action taken or proposed to be taken by the
Borrower with respect thereto.


DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 



NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation


By:                                                      
Name:                                                                
Title:                                                                

DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

Schedule A


Financial Covenant Calculations


[TO BE COMPLETED BY BORROWER]

DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.10


[FORM OF]
JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is by
and among [_____________________, a ______________________] (the “Subsidiary
Guarantor”), National Instruments Corporation, a Delaware corporation (the
“Borrower”), and Wells Fargo Bank, National Association, in its capacity as
Lender (in such capacity, the “Lender”) under that certain Loan Agreement, dated
as of May 9, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Loan Agreement”), by and among the
Borrower, the Guarantors from time to time party thereto and the
Lender.  Capitalized terms used herein but not otherwise defined shall have the
meanings provided in the Loan Agreement.


The Credit Parties are required by Section 7.10 of the Loan Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Lender:


1.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under the Loan Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Loan Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Loan Documents, including, without limitation
(a) all of the representations and warranties set forth in Article VI of the
Loan Agreement and (b) all of the affirmative and negative covenants set forth
in Articles VII and VIII of the Loan Agreement.  Without limiting the generality
of the foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby
guarantees, jointly and severally together with the other Guarantors, the prompt
payment of the Credit Party Obligations in accordance with Article IV of the
Loan Agreement.


2.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Loan Agreement and the schedules and exhibits
thereto.  The information on the schedules to the Loan Agreement are hereby
supplemented (to the extent permitted under the Loan Agreement) to reflect the
information shown on the attached Schedule A.


3.           The information on Schedule B to this Joinder Agreement is true and
correct in all material respects as of the date hereof.


4.           The Borrower confirms that the Loan Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect.  The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Credit Party Obligations,”
as used in the Loan Agreement, shall include all obligations of the Subsidiary
Guarantor under the Loan Agreement and under each other Loan Document.


5.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Lender, it will
execute and deliver such further documents and do such further acts as the
Lender may reasonably request in accordance with the terms and conditions of the
Loan Agreement in order to effect the purposes of this Agreement.


6.           This Agreement (a) may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract and (b) may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.


7.           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York.  The terms of Section 9.10 of
the Loan Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the Lender,
for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.


SUBSIDIARY
GUARANTOR:                                                                           [SUBSIDIARY
GUARANTOR]


By:                                                                           
Name:
Title:




BORROWER:
NATIONAL INSTRUMENTS CORPORATION,

a Delaware corporation


By:                                                      
Name:                                                                
Title:                                                                






Acknowledged, accepted and agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as the Lender


By:                                                                
Name:                                                                           
Title:                                                                           



DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

Schedule A


Schedules to Loan Agreement




[TO BE COMPLETED BY BORROWER]



DMSLIBRARY01:20036376.12
 
 

--------------------------------------------------------------------------------

 

Schedule B


Disclosure Information


 
Legal Name of Credit Party (and any previous legal names within the past four
months):
 
State of Organization:
 
 
Jurisdictions of Foreign Qualification:
 
 
Type of Organization:
 
 
Address of Chief Executive Office:
 
 
Address of Principal Place of Business:
 
 
Business Phone Number:
 
 
Organizational Identification Number:2
 
 
Federal Tax Identification Number:
 
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
 
List the issued and outstanding equity interests owned by (a) the Subsidiary
Guarantor and (b) the owner of the Subsidiary Guarantor’s equity interests:
 



[TO BE COMPLETED BY BORROWER/SUBSIDIARY GUARANTOR]









--------------------------------------------------------------------------------

 
2 This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.


 
 
 
 
 